Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 1 of 83




                             EXHIBIT A
                                       to
       Stipulated Facts for Early Cross Motions for
                   Summary Judgment
                    Downtown Lofts, et al. v. Travelers
                   Case No.: 1:19-cv-03295-WJM-SKC
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 2 of 83




                               CERTIFIED POLICY
    This certification is affixed to a policy which is a true and accurate copy of
    the document in the company’s business records as of the date shown
    below.

    No additional insurance is afforded by this copy.


    Travelers Property Casualty Company of America
    ____________________________________________________
    Name of Insuring Company(ies)


    660 142D8844                 10/1/17 to 10/1/18                 11/11/19
    __________________           ______________________             __________
    Policy Number(s)             Policy Period(s)                   Date




                                                                        TRAV-FCI-000001
                                                                 Travelers Doc Mgmt 1 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 3 of 83




                                                   TRAVELERS CORP. TEL: 1-800-328-2189
                                                   COMMERCIAL INLAND MARINE
                                                   COMMON POLICY DECLARATIONS
                                                   ISSUE DATE: 10/24/17
                                                   POLICY NUMBER: QT-660-142D8844-TIL-17
            INSURING COMPANY:
            TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA
            1. NAMED INSURED AND MAILING ADDRESS:
               FCI CONSTRUCTORS, INC (AS PER IL T8 00)
               P O BOX 1767
               GRAND JUNCTION, CO 81502


            2. POLICY PERIOD:   From 10/01/17 to 10/01/18 12:01 A.M. Standard Time at
                                                                your mailing address.
            3. LOCATIONS
                 Premises   Bldg.
                 Loc. No.   No. Occupancy               Address
                 SEE IL T0 03


            4. COVERAGE PARTS FORMING PART OF THIS POLICY AND INSURING COMPANIES:
               COMMERCIAL INLAND MARINE COV PART DECLARATIONS       CM T0 01 07 86 TIL




            5. NUMBERS OF FORMS AND ENDORSEMENTS
               FORMING A PART OF THIS POLICY:    SEE IL T8 01 10 93

            6. SUPPLEMENTAL POLICIES: Each of the following is a separate policy
                                      containing its complete provisions:
               Policy                      Policy No.                Insuring Company




            7. PREMIUM SUMMARY:
                Provisional Premium      $ 2,500
                Due at Inception         $ 2,500
                Due at Each              $

            NAME AND ADDRESS OF AGENT OR BROKER:               COUNTERSIGNED BY:
               USI COLORADO LLC (92339)
               PO BOX 7050
               ENGLEWOOD, CO 80155                             Authorized Representative

                                                               DATE:

            IL T0 02 11 89(REV. 09-07)        PAGE 1 OF 1
            OFFICE: DENVER




                                                                              TRAV-FCI-000002
                                                                   Travelers Doc Mgmt 2 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 4 of 83




                           Report Claims Immediately by Calling*
                                      1-800-238-6225
                           Speak directly with a claim professional
                              24 hours a day, 365 days a year
                       *Unless Your Policy Requires Written Notice or Reporting




                         COMMERCIAL INSURANCE




                         A Custom Insurance Policy Prepared for:

                         FCI CONSTRUCTORS, INC
                         P O BOX 1767
                         GRAND JUNCTION CO 81502




           Presented by: USI COLORADO LLC

                                                                                    TRAV-FCI-000003
                                                                         Travelers Doc Mgmt 3 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 5 of 83




                                                 POLICY NUMBER:     QT-660-142D8844-TIL-17
                                                 EFFECTIVE DATE:    10-01-17
                                                      ISSUE DATE:   10-24-17


                        LISTING OF FORMS, ENDORSEMENTS AND SCHEDULE NUMBERS
          THIS LISTING SHOWS THE NUMBER OF FORMS, SCHEDULES AND ENDORSEMENTS
          BY LINE OF BUSINESS.

              IL   T0   02   11   89   COMMON POLICY DECLARATIONS
              IL   T8   01   10   93   FORMS, ENDORSEMENTS AND SCHEDULE NUMBERS
              IL   T0   01   01   07   COMMON POLICY CONDITIONS
              IL   T0   03   04   96   LOCATION SCHEDULE
              IL   T8   00             GENERAL PURPOSE ENDORSEMENT

          INLAND MARINE
              CM   B0   49   04   13   REPORTING FORM BR DECLARATIONS
              CM   B0   53   04   13   REPORTING SUPPLEMENTAL DECLARATIONS
              CM   B0   56   04   13   EARTH MOVEMENT HAZARD ZONE DECLARATIONS
              CM   B0   58   04   13   FLOOD ZONE DECLARATIONS
              CM   T0   11   08   05   TABLE OF CONTENTS
              CM   00   01   09   04   COMMERCIAL INLAND MARINE CONDITIONS
              CM   T2   21   04   13   BR COVERAGE FORM
              CM   T2   29   09   13   EARTH MOVEMENT BY HAZARD ZONE
              CM   T2   33   09   13   FLOOD CAUSE OF LOSS BY FLOOD ZONE
              CM   T3   98   01   15   FEDERAL TERRORISM RISK INSURANCE ACT DIS
              CM   T6   62   03   14   REPORTING & ADJUSTMENT OF PREM-COV PROP
              CM   T6   88   09   13   EXISTING BLDGS OR STRUCTURE NOT COV PROP
              CM   T6   99   09   13   CONTINGENT BUILDERS’ RISK COVG - RPTG

          INTERLINE ENDORSEMENTS
              IL   T4   12   03   15   AMNDT COMMON POLICY COND-PROHIBITED COVG
              IL   T4   14   01   15   CAP ON LOSSES CERTIFIED ACT OF TERRORISM
              IL   T3   82   05   13   EXCL OF LOSS DUE TO VIRUS OR BACTERIA
              IL   01   69   09   07   CO CHANGES CONCEAL MISREP OR FRAUD
              IL   02   28   09   07   CO CHANGES-CANCELLATION AND NONRENEWAL
              IL   T3   55   05   13   EXCLUSION OF CERTAIN COMPUTER LOSSES




     IL T8 01 10 93                                                         PAGE:      1 OF   1
                                                                                     TRAV-FCI-000004
                                                                          Travelers Doc Mgmt 4 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 6 of 83




                                  COMMON POLICY CONDITIONS
    All Coverage Parts included in this policy are subject to the following conditions:

    A. Cancellation                                                                during the policy period and up to three years
        1. The first Named Insured shown in the Decla-                             afterward.
           rations may cancel this policy by mailing or                      D. Inspections And Surveys
           delivering to us advance written notice of                              1. We have the right to:
           cancellation.
                                                                                        a. Make inspections and surveys at any
        2. We may cancel this policy or any Coverage                                       time;
           Part by mailing or delivering to the first
           Named Insured written notice of cancellation                                 b. Give you reports on the conditions we
           at least:                                                                       find; and
            a. 10 days before the effective date of can-                                c. Recommend changes.
               cellation if we cancel for nonpayment of                            2. We are not obligated to make any inspec-
               premium; or                                                            tions, surveys, reports or recommendations
            b. 30 days before the effective date of can-                              and any such actions we do undertake relate
               cellation if we cancel for any other rea-                              only to insurability and the premiums to be
               son.                                                                   charged. We do not make safety inspections.
                                                                                      We do not undertake to perform the duty of
        3. We will mail or deliver our notice to the first                            any person or organization to provide for the
           Named Insured’s last mailing address known                                 health or safety of workers or the public. And
           to us.                                                                     we do not warrant that conditions:
        4. Notice of cancellation will state the effective                              a. Are safe or healthful; or
           date of cancellation. If the policy is cancelled,
           that date will become the end of the policy                                  b. Comply with laws, regulations, codes or
           period. If a Coverage Part is canceIIed, that                                   standards.
           date will become the end of the policy period                           3. Paragraphs 1. and 2. of this condition apply
           as respects that Coverage Part only.                                       not only to us, but also to any rating, advi-
        5. lf this policy or any Coverage Part is can-                                sory, rate service or similar organization
           celled, we will send the first Named Insured                               which makes insurance inspections, surveys,
           any premium refund due. If we cancel, the re-                              reports or recommendations.
           fund will be pro rata. If the first Named In-                           4. Paragraph 2. of this condition does not apply
           sured cancels, the refund may be less than                                 to any inspections, surveys, reports or rec-
           pro rata. The cancellation will be effective                               ommendations we may make relative to certi-
           even if we have not made or offered a re-                                  fication, under state or municipal statutes, or-
           fund.                                                                      dinances or regulations, of boilers, pressure
        6. If notice is mailed, proof of mailing will be                              vessels or elevators.
           sufficient proof of notice.                                       E. Premiums
    B. Changes                                                                     1. The first Named Insured shown in the Decla-
        This policy contains all the agreements between                               rations:
        you and us concerning the insurance afforded.                                   a. Is responsible for the payment of all pre-
        The first Named Insured shown in the Declara-                                      miums; and
        tions is authorized to make changes in the terms
        of this policy with our consent. This policy's terms                            b. Will be the payee for any return premi-
        can be amended or waived only by endorsement                                       ums we pay.
        issued by us as part of this policy.                                       2. We compute all premiums for this policy in
    C. Examination Of Your Books And Records                                          accordance with our rules, rates, rating plans,
                                                                                      premiums and minimum premiums. The pre-
        We may examine and audit your books and                                       mium shown in the Declarations was com-
        records as they relate to this policy at any time                             puted based on rates and rules in effect at



    IL T0 01 01 07 (Rev. 06-09)   Includes the copyrighted material of Insurance Services Office, Inc. with its permission.    Page 1 of 2
                                                                                                                       TRAV-FCI-000005
                                                                                                         Travelers Doc Mgmt 5 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 7 of 83




           the time the policy was issued. On each re-                           acting within the scope of duties as your legal
           newal continuation or anniversary of the ef-                          representative. Until your legal representative is
           fective date of this policy, we will compute                          appointed, anyone having proper temporary cus-
           the premium in accordance with our rates                              tody of your property will have your rights and
           and rules then in effect.                                             duties but only with respect to that property.
    F. Transfer Of Your Rights And Duties Under
       This Policy                                                         G. Equipment Breakdown Equivalent to Boiler
       Your rights and duties under this policy may not                       and Machinery
       be transferred without our written consent except                         On the Common Policy Declarations, the term
       in the case of death of an individual named in-                           Equipment Breakdown is understood to mean
       sured.                                                                    and include Boiler and Machinery and the term
       If you die, your rights and duties will be trans-                         Boiler and Machinery is understood to mean and
       ferred to your legal representative but only while                        include Equipment Breakdown.


    This policy consists of the Common Policy Declarations and the Coverage Parts and endorsements listed in that
    declarations form.
    In return for payment of the premium, we agree with the Named Insured to provide the insurance afforded by a
    Coverage Part forming part of this policy. That insurance will be provided by the company indicated as insuring
    company in the Common Policy Declarations by the abbreviation of its name opposite that Coverage Part.
    One of the companies listed below (each a stock company) has executed this policy, and this policy is counter-
    signed by the officers listed below:
    The Travelers Indemnity Company (IND)
    The Phoenix Insurance Company (PHX)
    The Charter Oak Fire Insurance Company (COF)
    Travelers Property Casualty Company of America (TIL)
    The Travelers Indemnity Company of Connecticut (TCT)
    The Travelers Indemnity Company of America (TIA)
    Travelers Casualty Insurance Company of America (ACJ)




             Secretary                                                               President




    Page 2 of 2      Includes the copyrighted material of Insurance Services Office, Inc. with its permission.   IL T0 01 01 07 (Rev. 06-09)
                                                                                                                   TRAV-FCI-000006
                                                                                                       Travelers Doc Mgmt 6 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 8 of 83




    LOCATION SCHEDULE                                   POLICY NUMBER: QT-660-142D8844-TIL-17

    This Schedule of Locations and Buildings applies to the Common Policy Declarations for the period
    10-01-17 to 10-01-18 .
     Loc.   Bldg.
     No.     No.                   Address                                      Occupancy


       1          1   VARIOUS                                        SEE THE BUILDERS’ RISK DECLARATIONS
                      GRAND JUNCTION, CO 81502

       2          2   VARIOUS                                        SEE THE BUILDERS’ RISK DECLARATIONS
                      GRAND JUNCTION, CO 81504

       3          3   VARIOUS                                        SEE THE BUILDERS’ RISK DECLARATIONS
                      GRAND JUNCTION, CO 81504

       4          4   VARIOUS                                        SEE THE BUILDERS’ RISK DECLARATIONS
                      GRAND JUNCTION, CO 81504

       5          5   VARIOUS                                        SEE THE BUILDERS’ RISK DECLARATIONS
                      GRAND JUNCTION, CO 81504

       6          6   VARIOUS                                        SEE THE BUILDERS’ RISK DECLARATIONS
                      GRAND JUNCTION, CO 81504




 IL T0 03 04 96                                                                    Page     1 (END)
                                                                                             TRAV-FCI-000007
                                                                                   Travelers Doc Mgmt 7 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 9 of 83




    POLICY NUMBER: QT-660-142D8844-TIL-17          GENERAL PURPOSE ENDORSEMENT




   ITEM 1. NAMED INSURED TO READ:

   FCI CONSTRUCTORS, INC
   BREM PARTNERSHIP
   RIVERS EDGE PROPERTIES, LLC
   GJ DIGS, LLC
   FCI CONSTRUCTORS NEW MEXICO, LLC
   FCI CONSTRUCTORS OF WYOMING, LLC
   FRDIGS, LLC




     IL T8 00                                             Page      TRAV-FCI-000008
                                                                     1
                                                         Travelers Doc Mgmt 8 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 10 of
                                      83




                                       COMMERCIAL INLAND MARINE




                                                                   TRAV-FCI-000009
                                                        Travelers Doc Mgmt 9 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 11 of
                                      83




   COMMERCIAL INLAND MARINE




                                                                   TRAV-FCI-000010
                                                       Travelers Doc Mgmt 10 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 12 of
                                      83




   COMMERCIAL INLAND MARINE                                            POLICY NUMBER: QT-660-142D8844-TIL-17
   COVERAGE PART DECLARATIONS                                          ISSUE DATE: 10-24-17
    INSURING COMPANY:
    TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA
    DECLARATIONS PERIOD: From 10-01-17     to 10-01-18 12:01A.M. Standard Time at your mailing
    address shown in the Common Policy Declarations.

    The Commercial Inland Marine Coverage Part consists of these Declarations, the Commercial Inland Marine
    Conditions Form and the Coverage Form shown below.
                             CONSTRUCTION PAK                  BUILDERS' RISK COVERAGE FORM
    I.   COVERAGE, LIMITS OF INSURANCE AND RATES
         A. Coverage
             Coverage applies to the projects and job sites you report to us that are within the following Coverage
             Groups and is subject to the total project value you report for each such project.
                1 Wood Frame Construction




                2 Joisted Masonry Construction




                3 Non-Combustible Construction




                4 Masonry Non-Combustible Construction




                5 Modified Fire Resistive Construction




                6 Fire Resistive Construction




    CM T0 01 07 86                     © 2013 The Travelers Indemnity Company. All rights reserved.                          Page 1 of 3
    Order # CM B0 49 04 13   Includes copyrighted material of Insurance Services Office, Inc. with its permission.

    PRODUCER USI COLORADO LLC                                              92339        OFFICE DENVER                           052
                                                                                                                     TRAV-FCI-000011
                                                                                                    Travelers Doc Mgmt 11 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 13 of
                                      83




       B. Project Limits Of Insurance And Rates
           1. Limits of Insurance: The applicable Limit of Insurance shown in 3. below is the most we will pay for
              each project reported to us that is within the indicated Coverage Group unless a more specific Limit of
              Insurance is shown in 4. below or elsewhere in this policy.
           2. Rates: The applicable rate shown in 3. below applies at each adjustment period to the total project
              value reported to us for each project that is within the indicated Coverage Group.
           3. Coverage                       Covered Property Limit                    Covered Property Rate (per $100)
              Group
                       1                     $          25,000,000                     $    .0200
                       2                     $          25,000,000                     $    .0110
                       3                     $          75,000,000                     $    .0040
                       4                     $          75,000,000                     $    .0040
                       5                     $          75,000,000                     $    .0038
                       6                     $          75,000,000                     $    .0038
           4. The following coverage options apply only when indicated by an 'X':
                  a.   X Earth Movement       Earthquake
                          X Limits by Hazard Zone
                             See the Earth Movement or Earthquake Hazard Zone Supplemental Declarations.
                             Limits by Coverage Group
                             The following Limits of Insurance apply to all loss covered under the endorsement for the
                             applicable coverage option:
                             Coverage                        Project Occurrence                 Project Annual Aggregate
                             Group                           Limit                              Limit




                             Annual Aggregate Limit of Insurance For All Projects and Coverage Groups
                             Combined:
                  b.   X Flood
                          X Limits by Flood Zone
                             See the Flood Zone Supplemental Declarations.
                             Limits by Coverage Group
                             The following Limits of Insurance apply to all loss covered under the endorsement for this
                             coverage option:
                             Coverage                        Project Occurrence                 Project Annual Aggregate
                             Group                           Limit                              Limit




                             Annual Aggregate               Limit     of    Insurance        For     All    Projects      and    Coverage
                             Groups Combined:

    Page 2 of 3                        © 2013 The Travelers Indemnity Company. All rights reserved.                       CM T0 01 07 86
                             Includes copyrighted material of Insurance Services Office, Inc. with its permission.     Order # CM B0 49 04 13
                                                                                                                     TRAV-FCI-000012
                                                                                                    Travelers Doc Mgmt 12 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 14 of
                                      83




    II. DEDUCTIBLE
        A. Deductible applying to Covered Property unless a more specific Deductible for the covered loss is shown
           in B. below or elsewhere in this policy: $         10,000
        B. The Deductible shown below applies to loss or damage covered under the endorsement for the coverage
           option indicated by an 'X':
             a.   X Earth Movement                     Earthquake
                         1.
                         2.                                subject to                                 minimum and
                                                           maximum
                      X 3. See the Earth Movement or Earthquake Hazard Zone Supplemental Declarations.
             b.   X Flood
                         1.
                         2.                                 subject to                                minimum and
                                                            maximum
                      X 3. See the Flood Zone Supplemental Declarations.
    III. COINSURANCE
        The following coinsurance applies when indicated by an 'X':
                  100%        90%               80%           X No Coinsurance Applies

    IV. REPORTS AND PREMIUM
        A. Reporting Period:             X Monthly          Quarterly        Semi-Annual          Annual
        B. Adjustment Period:            X Monthly          Quarterly        Semi-Annual          Annual
        C. Annual Deposit Premium:              $                  2,500
        D. Term Deposit Premium:                $                  2,500
        E. Minimum Earned Premium: $                               2,500




    NUMBERS OF FORMS, SCHEDULES AND ENDORSEMENTS FORMING PART OF THIS COVERAGE PART
    ARE ATTACHED AS A SEPARATE LISTING.


    CM T0 01 07 86                      © 2013 The Travelers Indemnity Company. All rights reserved.                          Page 3 of 3
    Order # CM B0 49 04 13    Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                      TRAV-FCI-000013
                                                                                                     Travelers Doc Mgmt 13 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 15 of
                                      83




    CONSTRUCTION PAK BUILDERS' RISK                                POLICY NUMBER: QT-660-142D8844-TIL-17
    REPORTING SUPPLEMENTAL DECLARATIONS                            ISSUE DATE: 10-24-17

    COVERAGE AND LIMITS OF INSURANCE
       A. Limit of Insurance Applying To Covered Property In:
          Transit: $             250,000
          Temporary Storage: $                 250,000
                                                                                   Limit of
       B. Coverage Extensions                                                      Insurance
          Expediting Expense and Extra Expense:                                    $             100,000
          Extended Time To Report New Starts:                                      $             250,000
          Fire Protective Systems:                                                 $             100,000
          Landscaping:                                                             $              50,000
          Soft Costs:                                                              $           1,000,000
          Temporary Works Other Than Covered Property:                             $              50,000
          Valuable Papers and Records:                                             $             100,000

       C. Additional Coverages
          Additional Cost of Construction Materials and Labor:                     $               100,000
          Claim Data Expenses:                                                     $                50,000
          Construction Contract Penalty:                                           $                50,000
          Debris Removal Increase:                                                 $               250,000
          Fire or Police Department Service Charges:                               $                50,000
          Fungus, Wet Rot And Dry Rot         Annual Aggregate:                    $                50,000
          Green Building Additional Expense:                                       $               100,000
          Ordinance or Law:
              Loss To The Undamaged Portion Of
                 The Building or Structure:                                        INCLUDED IN APPLICABLE
                                                                                   LIMIT AT THE JOB SITE
              Demolition Cost and
                 Increased Cost Of Construction            Combined:               $               250,000
          Pollutant Clean Up and Removal          Annual Aggregate:                $               100,000
          Preservation of Property:                                                INCLUDED        IN APPLICABLE
                                                                                   LIMIT AT        THE JOB SITE
          Protection of Property:                                                  $               100,000
          Reward Coverage:
              25% of covered loss up to a maximum of:                              $                 50,000




    NUMBERS OF FORMS, SCHEDULES AND ENDORSEMENTS FORMING PART OF THIS COVERAGE PART
    ARE ATTACHED AS A SEPARATE LISTING.

    CM B0 53 04 13                 © 2013 The Travelers Indemnity Company. All rights reserved.                          Page 1 of 1
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.

    PRODUCER USI COLORADO LLC                                          92339        OFFICE DENVER                           052
                                                                                                                 TRAV-FCI-000014
                                                                                                Travelers Doc Mgmt 14 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 16 of
                                      83




    CONSTRUCTION PAK BUILDERS' RISK                                 POLICY NUMBER: QT-660-142D8844-TIL-17
    EARTH MOVEMENT HAZARD ZONE                                      ISSUE DATE: 10-24-17
    SUPPLEMENTAL DECLARATIONS


    The following Limits of Insurance and Deductibles are added to the CONSTRUCTION PAK BUILDERS' RISK
    COVERAGE FORM Section of the COMMERCIAL INLAND MARINE COVERAGE PART DECLARATIONS and
    are subject to the terms and conditions of the EARTH MOVEMENT CAUSE OF LOSS BY HAZARD ZONE en-
    dorsement:
    1. Earth Movement Limits of Insurance
       a. The applicable Earth Movement Limit of Insurance shown below is the most we will pay for each project
          you report to us that is located within the applicable Hazard Zone:
                                                           Occurrence Limit Of                      Annual Aggregate Limit Of
           Hazard Zone                                     Insurance                                Insurance
           (1) In whole or in part within a High           NO COVERAGE                              NOT APPLICABLE
               Hazard County:
           (2) In whole or in part within a                $         10,000,000                     $         10,000,000
               Moderate Hazard County or
               Independent City and has no part
               within a High Hazard County:
           (3) Entirely outside a High Hazard              $         10,000,000                     $         10,000,000
               County, Moderate Hazard County
               or Moderate Hazard Independent
               City:
       b. The following Limit of Insurance is the most we will pay in total for all earth movement occurrences in any
          one policy year regardless of the number of projects or Hazard Zones:
           Earth Movement Annual Aggregate Limit of Insurance For All Projects and Hazard Zones
           Combined: NOT APPLICABLE
    2. Earth Movement Deductibles
       When indicated by an 'X', the following Deductibles apply to loss or damage to each project that is located
       within the applicable Hazard Zone:
       Hazard Zone                                        Dollar Deductible                 Percent Deductible
       a. In whole or in part within a High                                                                             subject to
          Hazard County:                                                                                                minimum and
                                                                                                                        maximum

       b. In whole or in part within a Moderate            X$                  25,000                                   subject to
          Hazard County or Independent City                                                                             minimum and
          and has no part within a High Hazard                                                                          maximum
          County:
       c. Entirely outside a High Hazard County,           X$                  25,000                                   subject to
          Moderate Hazard County or Moderate                                                                            minimum and
          Hazard Independent City:                                                                                      maximum




    CM B0 56 04 13                  © 2013 The Travelers Indemnity Company. All rights reserved.                          Page 1 of 1
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.

    PRODUCER USI COLORADO LLC                                           92339        OFFICE DENVER                           052
                                                                                                                  TRAV-FCI-000015
                                                                                                 Travelers Doc Mgmt 15 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 17 of
                                      83




    CONSTRUCTION PAK BUILDERS' RISK                                  POLICY NUMBER: QT-660-142D8844-TIL-17
    FLOOD ZONE SUPPLEMENTAL DECLARATIONS                             ISSUE DATE: 10-24-17

    The following Limits of Insurance and Deductibles are added to the CONSTRUCTION PAK BUILDERS' RISK
    COVERAGE FORM Section of the COMMERCIAL INLAND MARINE COVERAGE PART DECLARATIONS and
    are subject to the terms and conditions of the FLOOD CAUSE OF LOSS BY FLOOD ZONE endorsement:
    1. Flood Limits of Insurance
       a. The applicable Flood Limit of Insurance shown below is the most we will pay for each project you report
          to us that is located within the applicable Flood Zone or community (as classified under the National
          Flood Insurance Program):
            Flood Zone or Community                    Occurrence Limit Of                          Annual Aggregate Limit Of
                                                       Insurance                                    Insurance
            (1) Flood Zone V or Flood Zones            NO COVERAGE                                  NOT APPLICABLE
                prefixed V:
            (2) Flood Zone A or Flood Zones            NO COVERAGE                                  NOT APPLICABLE
                prefixed A:
            (3) Flood Zone D:                          NO COVERAGE                                  NOT APPLICABLE
            (4) Non-Participating or                   NO COVERAGE                                  NOT APPLICABLE
                Suspended Communities:
            (5) Flood Zone B, Flood Zone X             $         10,000,000                         $          10,000,000
                (shaded) or Flood Zone X-500:
            (6) Flood Zone C or Flood Zone X           $         10,000,000                         $          10,000,000
                (unshaded):
       b. The following Limit of Insurance is the most we will pay in total for all flood occurrences in any one policy
          year regardless of the number of projects, Flood Zones or communities:
            Flood Annual Aggregate Limit of Insurance For All Projects, Flood Zones and Communities
            Combined: NOT APPLICABLE
    2. Flood Deductibles
       When indicated by an 'X', the following Deductibles apply to loss or damage to each project you report to us
       that is located within the applicable Flood Zone or community (as classified under the National Flood Insur-
       ance Program):
       Flood Zone or Community                   Dollar Deductible                    Percent Deductible
       a. Flood Zone V or Flood Zones                                                                                  subject to
          prefixed V:                                                                                                  minimum and
                                                                                                                       maximum
       b. Flood Zone A or Flood Zones                                                                                  subject to
          prefixed A:                                                                                                  minimum and
                                                                                                                       maximum
       c. Flood Zone D:                                                                                                subject to
                                                                                                                       minimum and
                                                                                                                       maximum
       d. Non-Participating or                                                                                         subject to
          Suspended Communities:                                                                                       minimum and
                                                                                                                       maximum
       e. Flood Zone B, Flood Zone X               X $                  25,000                                         subject to
          (shaded) or Flood Zone X-500:                                                                                minimum and
                                                                                                                       maximum
       f.   Flood Zone C or Flood Zone X          X $                   25,000                                         subject to
            (unshaded):                                                                                                minimum and
                                                                                                                       maximum

    CM B0 58 04 13                   © 2013 The Travelers Indemnity Company. All rights reserved.                          Page 1 of 1
                           Includes copyrighted material of Insurance Services Office, Inc. with its permission.

    PRODUCER USI COLORADO LLC                                            92339        OFFICE DENVER                TRAV-FCI-000016
                                                                                                                              052
                                                                                                  Travelers Doc Mgmt 16 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 18 of
                                      83




                                               TABLE OF CONTENTS

             COMMERCIAL INLAND MARINE COVERAGE PART
        The following indicates the contents of the principal forms which may be attached to
        your policy.
        It contains no reference to the Declarations or Endorsements which also may be attached.

                                                                              Beginning on Page

        COMMERCIAL INLAND MARINE CONDITIONS
        Loss Conditions

        A.    Abandonment                                                                 1
        B.    Appraisal                                                                   1
        C.    Duties In The Event Of Loss                                                 1
        D.    Insurance Under Two Or More Coverages                                       1
        E.    Loss Payment                                                                1
        F.    Other Insurance                                                             2
        G.    Pair, Sets Or Parts                                                         2
        H.    Recovered Property                                                          2
        I.    Reinstatement Of Limit After Loss                                           2
        J.    Transfer Of Rights Of Recovery Against Others To Us                         2
        General Conditions

        A.    Concealment, Misrepresentation Or Fraud                                     2
        B.    Control Of Property                                                         2
        C.    Legal Action Against Us                                                     2
        D.    No Benefit To Bailee                                                        3
        E.    Policy Period, Coverage Territory                                           3
        F.    Valuation                                                                   3
        INLAND MARINE COVERAGE FORM(S)
        A. Coverage

             1.   Covered Property
             2.   Property Not Covered                                                  Page
             3.   Covered Causes Of Loss
             4.   Additional Coverage Collapse (If Applicable)                           No.
             5.   Coverage Extensions (If Any)
                                                                                       Varies
        B.    Exclusions
        C.    Limits of Insurance                                                         By
        D.    Deductible
        E.    Additional Conditions                                                      Form
        F.    Definitions




   CM T0 11 08 05                                                                                Page 1 of 1
                                                                                       TRAV-FCI-000017
                                                                           Travelers Doc Mgmt 17 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 19 of
                                      83




                                                                                     COMMERCIAL INLAND MARINE



                COMMERCIAL INLAND MARINE CONDITIONS
    The following conditions apply in addition to the                    set the damaged property aside and in the
    Common Policy Conditions and applicable Additional                   best possible order for examination.
    Conditions in Commercial Inland Marine Coverage                  5. You will not, except at your own cost, volun-
    Forms:                                                              tarily make a payment, assume any obliga-
    LOSS CONDITIONS                                                     tion, or incur any expense without our con-
    A. Abandonment                                                      sent.
       There can be no abandonment of any property to                6. As often as may be reasonably required,
       us.                                                              permit us to inspect the property proving the
                                                                        loss or damage and examine your books and
    B. Appraisal                                                        records.
       If we and you disagree on the value of the prop-                  Also permit us to take samples of damaged
       erty or the amount of loss, either may make writ-                 and undamaged property for inspection, test-
       ten demand for an appraisal of the loss. In this                  ing and analysis, and permit us to make cop-
       event, each party will select a competent and                     ies from your books and records.
       impartial appraiser. The two appraisers will select
       an umpire. If they cannot agree, either may re-               7. We may examine any insured under oath,
       quest that selection be made by a judge of a                     while not in the presence of any other insured
       court having jurisdiction. The appraisers will state             and at such times as may be reasonably re-
       separately the value of the property and amount                  quired, about any matter relating to this in-
       of loss. If they fail to agree, they will submit their           surance or the claim, including an insured's
       differences to the umpire. A decision agreed to                  books and records. In the event of an exami-
       by any two will be binding. Each party will:                     nation, an insured's answers must be signed.

       1. Pay its chosen appraiser; and                              8. Send us a signed, sworn proof of loss con-
                                                                        taining the information we request to settle
       2. Bear the other expenses of the appraisal and                  the claim. You must do this within 60 days af-
          umpire equally.                                               ter our request. We will supply you with the
       If there is an appraisal, we will still retain our right         necessary forms.
       to deny the claim.                                            9. Immediately send us copies of any demands,
    C. Duties In The Event Of Loss                                      notices, summonses or legal papers received
       You must see that the following are done in the                  in connection with the claim or suit.
       event of loss or damage to Covered Property:                  10. Cooperate with us in the investigation or set-
       1. Notify the police if a law may have been bro-                  tlement of the claim.
          ken.                                                    D. Insurance Under Two Or More Coverages
       2. Give us prompt notice of the loss or damage.               If two or more of this policy's coverages apply to
          Include a description of the property involved.            the same loss or damage, we will not pay more
       3. As soon as possible, give us a description of              than the actual amount of the loss or damage.
          how, when and where the loss or damage oc-              E. Loss Payment
          curred.                                                    1. We will give notice of our intentions within 30
       4. Take all reasonable steps to protect the Cov-                 days after we receive the sworn proof of loss.
          ered Property from further damage, and keep                2. We will not pay you more than your financial
          a record of your expenses necessary to pro-                   interest in the Covered Property.
          tect the Covered Property, for consideration
          in the settlement of the claim. This will not in-          3. We may adjust losses with the owners of lost
          crease the Limit of Insurance. However, we                    or damaged property if other than you. If we
          will not pay for any subsequent loss or dam-                  pay the owners, such payments will satisfy
          age resulting from a cause of loss that is not                your claim against us for the owners' prop-
          a Covered Cause of Loss. Also, if feasible,                   erty. We will not pay the owners more than



    CM 00 01 09 04                                                                                         Page 1 of 3
                                                                                                TRAV-FCI-000018
                                                                                    Travelers Doc Mgmt 18 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 20 of
                                      83




    COMMERCIAL INLAND MARINE


           their financial interest in the Covered Prop-     H. Recovered Property
           erty.                                                  If either you or we recover any property after loss
       4. We may elect to defend you against suits                settlement, that party must give the other prompt
          arising from claims of owners of property. We           notice. At your option, the property will be re-
          will do this at our expense.                            turned to you. You must then return to us the
       5. We will pay for covered loss or damage                  amount we paid to you for the property. We will
          within 30 days after we receive the sworn               pay recovery expenses and the expenses to re-
          proof of loss if you have complied with all the         pair the recovered property, subject to the Limit
          terms of this Coverage Part and:                        of Insurance.
           a. We have reached agreement with you on          I.   Reinstatement Of Limit After Loss
              the amount of the loss; or                          The Limit of Insurance will not be reduced by the
           b. An appraisal award has been made.                   payment of any claim, except for total loss or
                                                                  damage of a scheduled item, in which event we
       6. We will not be liable for any part of a loss            will refund the unearned premium on that item.
          that has been paid or made good by others.
                                                             J. Transfer Of Rights Of Recovery Against
    F. Other Insurance                                          Others To Us
       1. You may have other insurance subject to the             If any person or organization to or for whom we
          same plan, terms, conditions and provisions             make payment under this Coverage Part has
          as the insurance under this Coverage Part. If           rights to recover damages from another, those
          you do, we will pay our share of the covered            rights are transferred to us to the extent of our
          loss or damage. Our share is the proportion             payment. That person or organization must do
          that the applicable Limit of Insurance under            everything necessary to secure our rights and
          this Coverage Part bears to the Limits of In-           must do nothing after loss to impair them. But
          surance of all insurance covering on the                you may waive your rights against another party
          same basis.                                             in writing:
       2. If there is other insurance covering the same           1. Prior to a loss to your Covered Property.
          loss or damage, other than that described in
          1. above, we will pay only for the amount of            2. After a loss to your Covered Property only if,
          covered loss or damage in excess of the                    at time of loss, that party is one of the follow-
          amount due from that other insurance,                      ing:
          whether you can collect on it or not. But we                a. Someone insured by this insurance; or
          will not pay more than the applicable Limit of              b. A business firm:
          Insurance.
                                                                          (1) Owned or controlled by you; or
    G. Pair, Sets Or Parts
                                                                          (2) That owns or controls you.
       1. Pair Or Set
                                                                  This will not restrict your insurance.
           In case of loss or damage to any part of a
           pair or set we may:                               GENERAL CONDITIONS
           a. Repair or replace any part to restore the      A. Concealment, Misrepresentation Or Fraud
              pair or set to its value before the loss or         This Coverage Part is void in any case of fraud,
              damage; or                                          intentional concealment or misrepresentation of a
           b. Pay the difference between the value of             material fact, by you or any other insured, at any
              the pair or set before and after the loss or        time, concerning:
              damage.                                             1. This Coverage Part;
       2. Parts                                                   2. The Covered Property;
           In case of loss or damage to any part of Cov-          3. Your interest in the Covered Property; or
           ered Property consisting of several parts              4. A claim under this Coverage Part.
           when complete, we will only pay for the value
           of the lost or damaged part.




    Page 2 of 3                                                                                       CM 00 01 09 04
                                                                                               TRAV-FCI-000019
                                                                                  Travelers Doc Mgmt 19 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 21 of
                                      83




                                                                               COMMERCIAL INLAND MARINE


    B. Control Of Property                                     E. Policy Period, Coverage Territory
       Any act or neglect of any person other than you            We cover loss or damage commencing:
       beyond your direction or control will not affect this      1. During the policy period shown in the Decla-
       insurance.                                                    rations; and
       The breach of any condition of this Coverage               2. Within the coverage territory.
       Part at any one or more locations will not affect
       coverage at any location where, at the time of          F. Valuation
       loss or damage, the breach of condition does not           The value of property will be the least of the fol-
       exist.                                                     lowing amounts:
    C. Legal Action Against Us                                    1. The actual cash value of that property;
       No one may bring a legal action against us under           2. The cost of reasonably restoring that property
       this Coverage Part unless:                                    to its condition immediately before loss or
       1. There has been full compliance with all the                damage; or
          terms of this Coverage Part; and                        3. The cost of replacing that property with sub-
       2. The action is brought within 2 years after you             stantially identical property.
          first have knowledge of the direct loss or              In the event of loss or damage, the value of prop-
          damage.                                                 erty will be determined as of the time of loss or
    D. No Benefit To Bailee                                       damage.
       No person or organization, other than you, having
       custody of Covered Property will benefit from this
       insurance.




    CM 00 01 09 04                                                                                       Page 3 of 3
                                                                                              TRAV-FCI-000020
                                                                                 Travelers Doc Mgmt 20 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 22 of
                                      83




                                                                                                   COMMERCIAL INLAND MARINE



                     CONSTRUCTION PAK BUILDERS' RISK
                             COVERAGE FORM
    Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
    what is and is not covered.
    Throughout this policy, the words "you" and "your" refer to the Named Insured shown in the Declarations. The
    words "we", "us" and "our" refer to the Company providing this insurance.
    Other words and phrases that appear in quotation marks have special meaning. Refer to Section F                              DEFINI-
    TIONS.
    A. COVERAGE                                                                               conveyance, but only if a Transit Limit
        We will pay for direct physical loss of or damage                                     of Insurance is shown in the Declara-
        to Covered Property caused by or resulting from a                                     tions; or
        Covered Cause of Loss.                                                       (b) In temporary storage awaiting deliv-
        1. Covered Property                                                              ery to the job site but only if a Tempo-
                                                                                         rary Storage Limit of Insurance is
            Covered Property, as used in this Coverage                                   shown in the Declarations.
            Form, means the following types of property
            you own or for which you are legally liable,                       2. Property and Costs Not Covered
            the value of which is included in the estimated                         Covered Property does not include:
            "total project value" shown in the Declara-                             a. Contraband, or property in the course of
            tions:                                                                     illegal transit or trade.
            a. Permanent Works                                                      b. Buildings or structures that existed prior
                Materials, equipment, machinery, sup-                                  to the inception of this policy.
                plies and property of a similar nature that                         c. Land and land values and the value of
                will become a permanent part of the pro-                               cut, fill and backfill materials that existed
                ject described in the Declarations during                              at the job site prior to the date construc-
                completion of such project or that will be                             tion commenced.
                used or expended in the completion of
                such project.                                                            But this restriction does not apply to:
                Completion of the project includes site                                  (1) The value of cut, fill and backfill mate-
                preparation (including demolition of exist-                                  rials purchased for use in the comple-
                ing buildings or structures), fabrication,                                   tion of the project to the extent the
                assembly, installation, erection, alteration,                                value of such property is included in
                renovation and similar construction activi-                                  the estimated "total project value"
                ties.                                                                        shown in the Declarations.
            b. Temporary Works                                                           (2) Labor, material and equipment
                                                                                             charges incurred to move, remove,
                Cofferdams, construction forms, cribbing,                                    place or otherwise handle cut, fill and
                falsework, hoarding, scaffolds, fencing,                                     backfill materials to the extent such
                signs, office trailers (and their "contents")                                costs are included in the estimated
                and similar temporary buildings or struc-                                    "total project value" shown in the
                tures incidental to completion of the pro-                                   Declarations.
                ject described in the Declarations.
                                                                                    d. Water, whether in its natural state or oth-
            We will cover such property:                                               erwise, and whether above or below
            (1) At the job site described in the Declara-                              ground or the cost of reclaiming or restor-
                tions; and                                                             ing water.
            (2) While:                                                              e. Trees, plants, shrubs and lawns, except
                (a) In transit to the job site or to a tempo-                          to the extent coverage is provided under
                    rary storage location, including load-                             the Landscaping Coverage Extension.
                    ing and unloading from a transporting


    CM T2 21 04 13                    © 2013 The Travelers Indemnity Company. All rights reserved.                         Page 1 of 19
                            Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                    TRAV-FCI-000021
                                                                                                   Travelers Doc Mgmt 21 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 23 of
                                      83




    COMMERCIAL INLAND MARINE


           f.   Construction equipment not destined to                                             when necessarily incurred to re-
                become a permanent part of the project                                             duce time delays in the contract
                described in the Declarations, including                                           schedule.
                tools, machinery, plant and any related                                 (2) We will not pay under this Coverage
                accessories and spare parts for such                                        Extension:
                property. But this restriction does not ap-                                  (a) For any expense until the amount
                ply to Temporary Works.                                                          of the adjusted direct physical
       3. Covered Causes of Loss                                                                 loss or damage exceeds the de-
           Covered Causes of Loss means RISKS OF                                                 ductible applicable to such loss or
           DIRECT PHYSICAL LOSS unless the loss is                                               damage.
           excluded in Section B EXCLUSIONS.                                                 (b) For any expense incurred to
                                                                                                 overcome delays in the sched-
       4. Coverage Extensions
                                                                                                 uled progress of the work:
           Each of the following Coverage Extensions                                               (i) Which existed at the time of
           applies unless Not Covered is indicated in the                                              loss; or
           Declarations.
                                                                                                 (ii) Resulting from causes which
           a. Expediting Expense and Extra Ex-                                                        are independent of or which
              pense                                                                                   would have occurred in the
                (1) In the event of direct physical loss of                                           absence of a covered loss to
                    or damage to Covered Property                                                     Covered Property.
                    caused by or resulting from a Cov-                                       (c) Except as provided in the Green
                    ered Cause of Loss, we will pay for                                          Building Additional Expense Ad-
                    the reasonable and necessary:                                                ditional Coverage, for any ex-
                    (a) Expediting charges, including                                            pense required to attain any level
                        overtime, night work, work on                                            of "green" certification even if
                        public holidays, express and air                                         such certification existed prior to
                                                                                                 loss.
                        freight, and the extra cost of
                        rental construction equipment,                                       (d) For any loss of income or "soft
                        you incur solely to expedite repair                                      costs".
                        or replacement of the Covered                                   The expiration date of this policy will not
                        Property sustaining such loss or                                cut short the period of restoration or re-
                        damage.                                                         pair.
                    (b) Extra Expenses you incur during                                 The Expediting Expense and Extra Ex-
                        the period of restoration or repair                             pense Limit of Insurance shown in the
                        of the Covered Property sustain-                                Declarations is the most we will pay in
                        ing such loss or damage that are                                any one occurrence under this Coverage
                        over and above the total costs                                  Extension.
                        that would normally have been                                   Any payment under this Coverage Exten-
                        incurred during the same period                                 sion is included within and will not in-
                        of time had no loss or damage                                   crease the applicable Limit of Insurance.
                        occurred. We will only pay for
                        such extra expenses you incur for                          b. Fire Protective Systems
                        the purpose of continuing as                                    If your fire protective equipment dis-
                        nearly as practicable the sched-                                charges accidentally or to control a Cov-
                        uled progress of undamaged                                      ered Cause of Loss, we will pay for your
                        work.                                                           expense to:
                        Extra expense includes equip-                                   (1) Recharge or refill your fire protective
                        ment rental, emergency ex-                                          systems; and
                        penses, additional security, de-                                (2) Replace or repair faulty valves or
                        mobilization and remobilization of                                  controls that caused the discharge.
                        equipment and facilities, and
                        temporary use of property, all                                  The Fire Protective Systems Limit of In-
                                                                                        surance shown in the Declarations is the

    Page 2 of 19                     © 2013 The Travelers Indemnity Company. All rights reserved.                      CM T2 21 04 13
                           Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                   TRAV-FCI-000022
                                                                                                  Travelers Doc Mgmt 22 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 24 of
                                      83




                                                                                                 COMMERCIAL INLAND MARINE


              most we will pay in any one occurrence                                   (1) You own or are legally liable for such
              under this Coverage Extension.                                               property; and
          c. Landscaping                                                               (2) Such property is at the job site de-
              (1) We will pay for direct physical loss or                                  scribed in the Declarations at the time
                  damage by a Covered Cause of                                             of such loss or damage.
                  Loss, other than a cause of loss listed                              The Temporary Works Other Than Cov-
                  in Paragraph (2) below, to trees,                                    ered Property Limit of Insurance shown in
                  plants, shrubs and lawns, the value of                               the Declarations is the most we will pay in
                  which is included in the estimated "to-                              total for all such property in any one oc-
                  tal project value" shown in the Decla-                               currence under this Coverage Extension.
                  rations.                                                             Any payment under this Coverage Exten-
              (2) We will not pay for loss of or damage                                sion is included within and will not in-
                  to trees, plants, shrubs and lawns                                   crease the applicable Limit of Insurance.
                  caused by or resulting from lack of                             f.   Valuable Papers and Records
                  moisture, infestation, disease, in-
                  sects, rodents, animals, freezing,                                   We will pay your costs to research, re-
                  weight of ice or snow or windstorm or                                place or restore lost or damaged valuable
                  hail.                                                                papers and records, including those
                                                                                       which exist on electronic or magnetic me-
              The Landscaping Limit of Insurance                                       dia, for which there are no duplicates.
              shown in the Declarations is the most we                                 Such costs must result from direct physi-
              will pay in any one occurrence under this                                cal loss or damage by a Covered Cause
              Coverage Extension.                                                      of Loss to your valuable papers and re-
              Any payment under this Coverage Exten-                                   cords directly related to the applicable
              sion is included within and will not in-                                 project described in the Declarations.
              crease the applicable Limit of Insurance.                                The Valuable Papers and Records Limit
          d. Soft Costs                                                                of Insurance shown in the Declarations is
              We will pay your "soft costs" during the                                 the most we will pay in any one occur-
              "period of delay in completion". Such "soft                              rence under this Coverage Extension.
              costs" must result from direct physical                                  But we will not pay for loss of or damage
              loss of or damage to Covered Property                                    to accounts, bills, deeds, evidences of
              caused by or resulting from a Covered                                    debt, currency, money, notes or securi-
              Cause of Loss which delays the comple-                                   ties.
              tion of the applicable project described in
              the Declarations beyond the "planned                           5. Additional Coverages
              completion date".                                                   Each of the following Additional Coverages
              The Soft Costs Limit of Insurance shown                             applies unless Not Covered is indicated in the
              in the Declarations is the most we will pay                         Declarations.
              in any one occurrence under this Cover-                             a. Additional Cost of Construction Mate-
              age Extension.                                                         rials and Labor
          e. Temporary Works Other Than Covered                                        We will pay for the following costs made
             Property                                                                  necessary by a Covered Cause of Loss to
              If cofferdams, construction forms, crib-                                 Covered Property at the job site de-
              bing, falsework, hoarding, scaffolds, fenc-                              scribed in the Declarations:
              ing, signs, office trailers (and their "con-                             (1) Your increased cost of construction
              tents") and similar temporary buildings or
                                                                                           materials and labor; and
              structures incidental to completion of the
              project described in the Declarations are                                (2) Your costs to make changes in con-
              not otherwise Covered Property under                                         struction specifications;
              this policy, we will pay for direct physical                             when such loss or damage results in a to-
              loss or damage by a Covered Cause of                                     tal loss to Covered Property.
              Loss to such property when:


    CM T2 21 04 13                  © 2013 The Travelers Indemnity Company. All rights reserved.                         Page 3 of 19
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                  TRAV-FCI-000023
                                                                                                 Travelers Doc Mgmt 23 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 25 of
                                      83




    COMMERCIAL INLAND MARINE


               The Additional Cost of Construction Mate-                                     The amount we will pay includes the
               rials and Labor Limit of Insurance shown                                      increased costs you incur to divert
               in the Declarations is the most we will pay                                   debris of Covered Property to recy-
               in any one occurrence under this Addi-                                        cling facilities rather than landfills.
               tional Coverage.                                                              Any income or remuneration derived
           b. Claim Data Expense                                                             from this recycling will reduce the
                                                                                             amount of debris removal expense
               (1) We will pay the reasonable expenses                                       we would have otherwise paid.
                   you incur in preparing claim data
                   when we require it to adjust a cov-                                       The expenses will be paid only if they
                   ered loss. This includes the cost of                                      are reported to us in writing within
                   taking inventories, making appraisals                                     180 days of the date of the loss or
                   and preparing other documentation to                                      damage.
                   show the extent of loss.                                             (2) The most we will pay under this Addi-
               (2) We will not pay for:                                                     tional Coverage is 25% of:
                   (a) Any expenses incurred, directed,                                      (a) The amount we pay for direct
                       or billed by or payable to attor-                                         physical loss of or damage to
                       neys, insurance adjusters or their                                        Covered Property; plus
                       associates or subsidiaries;                                           (b) The deductible in this Coverage
                   (b) Any costs as provided in the Ap-                                          Form applicable to that loss or
                       praisal LOSS CONDITION in the                                             damage.
                       COMMERCIAL INLAND MARINE                                              Except as provided in Paragraph (3)
                       CONDITIONS; or                                                        below, payment under this Additional
                   (c) Any expenses incurred, directed,                                      Coverage is included within and will
                       or billed by or payable to insur-                                     not increase the applicable Limit of
                       ance brokers or agents, or their                                      Insurance shown in the Declarations.
                       associates or subsidiaries, with-                                (3) When the debris removal expense
                       out our written consent prior to                                     exceeds the 25% limitation in Para-
                       such expenses being incurred.                                        graph (2) above or when the sum of
               The Claim Data Expense Limit of Insur-                                       the debris removal expense and the
               ance shown in the Declarations is the                                        amount we pay for the direct physical
               most we will pay in any one occurrence                                       loss of or damage to Covered Prop-
               under this Additional Coverage.                                              erty exceeds the applicable Limit of
                                                                                            Insurance, we will pay up to the De-
           c. Construction Contract Penalty                                                 bris Removal Increase Limit of Insur-
               If you agreed in writing prior to loss to pay                                ance shown in the Declarations.
               penalties as a result of your failure to                                 (4) We will not pay under this Additional
               meet completion times within the terms of                                    Coverage for your expense to extract
               a written contract, we will pay such penal-                                  "pollutants" from land or water, or to
               ties you incur when the failure to meet the                                  remove, restore, or replace polluted
               completion times is solely due to direct                                     land or water.
               physical loss of or damage to Covered
               Property caused by or resulting from a                              e. Fire Or Police Department Service
               Covered Cause of Loss.                                                 Charge
               The Construction Contract Penalty Limit                                  We will pay your liability for fire, police or
               of Insurance shown in the Declarations is                                other public emergency service depart-
               the most we will pay in any one occur-                                   ment charges when such public emer-
               rence under this Additional Coverage.                                    gency services are called to save or pro-
                                                                                        tect Covered Property from a Covered
           d. Debris Removal                                                            Cause of Loss. Such emergency service
               (1) We will pay for your expense to re-                                  department charges must be:
                   move debris of Covered Property                                      (1) Assumed by contract or agreement
                   caused by or resulting from a Cov-                                       prior to loss or damage; or
                   ered Cause of Loss that occurs dur-
                   ing the policy period.

    Page 4 of 19                     © 2013 The Travelers Indemnity Company. All rights reserved.                      CM T2 21 04 13
                           Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                   TRAV-FCI-000024
                                                                                                  Travelers Doc Mgmt 24 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 26 of
                                      83




                                                                                                  COMMERCIAL INLAND MARINE


               (2) Required by local ordinance.                                              (b) Occurrences during each sepa-
               The Fire Or Police Department Service                                             rate 12-month period of this pol-
               Charges Limit of Insurance shown in the                                           icy; or
               Declarations is the most we will pay in                                       (c) Types of coverages provided un-
               any one occurrence under this Additional                                          der this policy.
               Coverage.                                                                     This limit applies even if the "fungus",
               No deductible applies to this Additional                                      wet rot or dry rot connected to any
               Coverage.                                                                     particular occurrence continues to be
          f.   "Fungus", Wet Rot And Dry Rot                                                 present or active, or recurs, in a later
                                                                                             12 month period of this policy.
               (1) We will pay for direct physical loss of
                   or damage to Covered Property                                        (4) Any payment under this Additional
                   caused by "fungus", wet rot or dry rot,                                  Coverage is included within and will
                   but only when the "fungus", wet rot or                                   not increase the applicable Limit of
                   dry rot is the result of any of the                                      Insurance.
                   "specified causes of loss", other than                          g. Green Building Additional Expense
                   fire or lightning, that occurs during the                            (1) If, as a result of direct physical loss or
                   policy period and only if all reason-                                    damage by a Covered Cause of Loss
                   able means were used to save and                                         to a building or structure that is Cov-
                   preserve the Covered Property from                                       ered Property, the budgeted level of
                   further damage at the time of and af-                                    "green" certification by a "Green Au-
                   ter the occurrence of any such cause                                     thority" on the building or structure is
                   of loss.                                                                 lost, we will pay for the following rea-
               (2) We will also pay for the following in                                    sonable additional expenses you in-
                   connection with loss or damage cov-                                      cur to attain the budgeted level of
                   ered in Paragraph (1) above:                                             "green" certification from that "Green
                   (a) The cost of removal of the "fun-                                     Authority":
                       gus", wet rot or dry rot;                                             (a) The reasonable additional ex-
                   (b) The cost to tear out and replace                                          pense you incur to hire a qualified
                       any part of the building or struc-                                        engineer or other professional
                       ture or other property as needed                                          required by the "Green Authority"
                       to gain access to the "fungus",                                           to be involved in:
                       wet rot or dry rot; and                                                     (i) Designing, overseeing or
                   (c) The cost of testing performed af-                                                documenting the repair or re-
                       ter removal, repair, replacement                                                 placement of the lost or dam-
                       or restoration of the damaged                                                    aged building or structure; or
                       Covered Property is completed,                                              (ii) Testing and recalibrating the
                       provided there is a reason to be-                                                systems and mechanicals of
                       lieve that "fungus", wet rot or dry                                              the lost or damaged building
                       rot is present.                                                                  or structure to verify that the
               (3) The Fungus, Wet Rot And Dry Rot                                                      systems and mechanicals are
                   Limit of Insurance shown in the Dec-                                                 performing in accordance
                   larations is the most we will pay un-                                                with the design of such sys-
                   der this Additional Coverage in each                                                 tems and mechanicals or the
                   separate 12 month period of this pol-                                                specifications of the manu-
                   icy beginning with the effective date                                                facturer; and
                   shown in the Declarations. This is the                                    (b) The reasonable registration and
                   most we will pay for the total of all                                         recertification fees charged by
                   loss or damage covered in Para-                                               the "Green Authority".
                   graphs (1) and (2) above regardless                                  (2) This Additional Coverage applies to
                   of the:                                                                  the additional expenses described
                   (a) Number of insureds, claims, job                                      above that you incur to achieve the
                       sites or locations;                                                  budgeted level of "green" certification


    CM T2 21 04 13                   © 2013 The Travelers Indemnity Company. All rights reserved.                         Page 5 of 19
                           Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                   TRAV-FCI-000025
                                                                                                  Travelers Doc Mgmt 25 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 27 of
                                      83




    COMMERCIAL INLAND MARINE


                   in accordance with the standards of                                            (i) Repair or reconstruct dam-
                   the "Green Authority" that exist at the                                            aged portions of that building
                   time of repair or replacement, even if                                             or structure; or
                   the standards have changed since                                               (ii) Reconstruct or remodel un-
                   the    original    certification   was                                              damaged portions of that
                   achieved.                                                                           building or structure, whether
                   The Green Building Additional Ex-                                                   or not demolition is required;
                   pense Limit of Insurance shown in                                              when the increased cost is a
                   the Declarations is the most we will                                           consequence of enforcement of
                   pay in any one occurrence under this                                           the minimum requirements of the
                   Additional Coverage.                                                           ordinance or law.
           h. Ordinance or Law                                                                    This Coverage C applies only if
               (1) In the event of covered direct physi-                                          the restored or remodeled prop-
                   cal loss of or damage to a building or                                         erty is intended for similar occu-
                   structure that is Covered Property,                                            pancy or use as the current prop-
                   the following coverages apply, but                                             erty, unless such occupancy or
                   only with respect to that lost or dam-                                         use is not permitted by zoning or
                   aged building or structure:                                                    land use ordinance. This Cover-
                   (a) Coverage A      Coverage For                                               age C does not apply if the build-
                       Loss To The Undamaged Por-                                                 ing or structure is not repaired,
                       tion Of The Building or Struc-                                             reconstructed or remodeled.
                       ture                                                            (2) The coverages described in Para-
                       We will pay under Coverage A for                                    graph (1) above apply only if the pro-
                       the loss in value of the undam-                                     visions in Paragraphs (a) and (b) be-
                       aged portion of the building or                                     low are satisfied and are then subject
                       structure as a consequence of                                       to the qualifications set forth in Para-
                       enforcement of an ordinance or                                      graph (c) below:
                       law that requires demolition of                                      (a) The ordinance or law:
                       undamaged parts of the same                                                (i) Regulates the demolition,
                       building or structure.                                                         construction or repair of
                       Any payment under Coverage A                                                   buildings or structures, or es-
                       is included within and will not in-                                            tablishes zoning or land use
                       crease the Limit of Insurance ap-                                              requirements at the applica-
                       plicable to the covered loss to the                                            ble job site described in the
                       building or structure.                                                         Declarations; and

                   (b) Coverage B         Demolition Cost                                         (ii) Is in force at the time of the
                       Coverage                                                                        loss.
                                                                                                But the coverage under this Addi-
                       We will pay under Coverage B
                                                                                                tional Coverage applies only in
                       the cost to demolish the building
                                                                                                response to the minimum re-
                       or structure and clear the site of
                                                                                                quirements of the ordinance or
                       undamaged parts of the same                                              law. Losses and costs incurred in
                       building or structure, as a conse-                                       complying with recommended ac-
                       quence of enforcement of an or-                                          tions or standards that exceed
                       dinance or law that requires                                             actual requirements are not cov-
                       demolition of such undamaged                                             ered under this policy.
                       property.
                                                                                            (b) The building or structure either:
                   (c) Coverage C     Increased Cost
                                                                                                  (i) Sustains direct physical loss
                       Of Construction Coverage
                                                                                                      or damage that is covered
                       We will pay under Coverage C                                                   under this policy and such
                       the increased cost to:                                                         damage results in enforce-


    Page 6 of 19                    © 2013 The Travelers Indemnity Company. All rights reserved.                      CM T2 21 04 13
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                  TRAV-FCI-000026
                                                                                                 Travelers Doc Mgmt 26 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 28 of
                                      83




                                                                                                COMMERCIAL INLAND MARINE


                          ment of the ordinance or law;                                    (b) The costs associated with the en-
                          or                                                                   forcement of any ordinance or
                     (ii) Sustains both direct physical                                        law which requires any insured or
                          loss or damage that is cov-                                          others to test for, monitor, clean
                          ered under this policy and di-                                       up, remove, contain, treat, detox-
                          rect physical loss or damage                                         ify or neutralize, or in any way re-
                          that is not covered under this                                       spond to, or assess the effects of
                          policy, and the building or                                          "pollutants" or due to the pres-
                          structure damage in its en-                                          ence,     growth,       proliferation,
                          tirety results in enforcement                                        spread or any activity of "fungus",
                          of the ordinance or law.                                             wet rot or dry rot; or
                     If the building or structure sus-                                     (c) Loss due to any ordinance or law
                     tains direct physical loss or dam-                                        that:
                     age that is not covered under this
                                                                                                 (i) You were required to comply
                     policy, and such damage is the
                     subject of the ordinance or law,                                                with before the loss, even if
                                                                                                     Covered Property was un-
                     then there is no coverage under
                                                                                                     damaged; and
                     this Additional Coverage even if
                     the building or structure has also                                          (ii) You failed to comply with.
                     sustained covered direct physical                                (4) Exclusion B.1.e. Ordinance or Law
                     loss or damage.                                                      does not apply to the insurance spe-
                 (c) In the situation described in                                        cifically provided under this Additional
                     Paragraph (2)(b)(ii) above, we                                       Coverage.
                     will not pay the full amount of loss                             (5) The applicable Limit of Insurance
                     otherwise payable under the                                          shown in the Declarations under the
                     terms of Coverage A, B or C of                                       Ordinance or Law Additional Cover-
                     this Additional Coverage. Instead,                                   age is the most we will pay in any
                     we will pay a proportion of such                                     one occurrence under this Additional
                     loss. The proportion of such loss                                    Coverage.
                     that we will pay is the proportion                                    If a combined limit of insurance is
                     that the covered direct physical                                      shown in the Declarations for Cover-
                     loss or damage bears to the total                                     age B and Coverage C of this Addi-
                     direct physical loss or damage.                                       tional Coverage, such limit is the
                     However, if covered direct physi-                                     most we will pay for the sum of both
                     cal loss or damage, alone, would                                      coverages in any one occurrence.
                     have resulted in enforcement of                             i.   Pollutant Clean Up and Removal
                     the ordinance or law, then we will
                     pay the full amount of loss other-                               (1) We will pay your expense to extract
                     wise payable under the terms of                                      "pollutants" from land or water at the
                     Coverage A, B or C of this Addi-                                     job site described in the Declarations
                     tional Coverage.                                                     if the discharge, dispersal, seepage,
                                                                                          migration, release or escape of the
              (3) We will not pay under this Additional                                   "pollutants" is caused by or results
                  Coverage for:                                                           from any of the "specified causes of
                 (a) The enforcement of any ordi-                                         loss", to Covered Property that oc-
                     nance or law which requires                                          curs during the policy period. The ex-
                     demolition, repair, replacement,                                     penses will be paid only if they are
                     reconstruction, remodeling or                                        reported to us in writing within 180
                     remediation of property due to                                       days of the date of the loss or dam-
                     contamination by "pollutants" or                                     age.
                     due to the presence, growth, pro-                                (2) This Additional Coverage does not
                     liferation, spread or any activity of                                apply to costs to test for, monitor or
                     "fungus", wet rot or dry rot;                                        assess the existence, concentration


    CM T2 21 04 13                 © 2013 The Travelers Indemnity Company. All rights reserved.                         Page 7 of 19
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                 TRAV-FCI-000027
                                                                                                Travelers Doc Mgmt 27 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 29 of
                                      83




    COMMERCIAL INLAND MARINE


                    or effects of "pollutants". But we will                             increase the applicable Limit of Insur-
                    pay for testing which is performed in                               ance.
                    the course of extracting the "pollut-                          k. Protection of Property
                    ants" from the land or water.
                                                                                        If Covered Property is in imminent danger
                (3) The Pollutant Clean Up and Removal                                  of sustaining direct physical loss or dam-
                    Limit of Insurance shown in the Dec-                                age from:
                    larations is the most we will pay un-
                    der this Additional Coverage for each                               (1) Fire;
                    job site described in the Declarations                              (2) Any storm system that has been de-
                    for the sum of all such expenses aris-                                  clared and named a tropical storm or
                    ing out of all "specified causes of                                     hurricane by the National Hurricane
                    loss" occurring during each separate                                    Center or the Central Pacific Hurri-
                    12 month period of this policy begin-                                   cane Center of the National Weather
                    ning with the effective date shown in                                   Service, including any tornado or any
                    the Declarations.                                                       other wind event that is caused by or
           j.   Preservation of Property                                                    results from the named storm; or

                If it is necessary to temporarily move                                  (3) A flood that has been forecasted by
                Covered Property from the job site de-                                      the National Weather Service or the
                scribed in the Declarations or a temporary                                  U.S. Army Corps of Engineers;
                storage location to preserve it from the                                we will pay the necessary and reasonable
                threat of imminent loss or damage by a                                  expenses actually incurred by you to pro-
                Covered Cause of Loss, we will pay for:                                 tect that property at the job site described
                (1) The cost to remove the Covered                                      in the Declarations from such loss or
                    Property from the job site or location,                             damage, but only if the applicable cause
                    temporarily store the Covered Prop-                                 of loss is a Covered Cause of Loss.
                    erty at another location and move the                               You must keep a record of the expenses
                    Covered Property back to the original                               you incur.
                    job site or location within a reason-                               The Protection of Property Limit of Insur-
                    able time after the threat of imminent                              ance shown in the Declarations is the
                    loss or damage to the property by the                               most we will pay in any one occurrence
                    Covered Cause of Loss passes; and                                   under this Additional Coverage.
                (2) Any direct physical loss or damage to                               Any payment under this Additional Cov-
                    this property while it is being moved                               erage is included within and will not in-
                    or while temporarily stored at another                              crease the applicable Limit of Insurance.
                    location if such loss or damage oc-
                    curs within 180 days after the prop-                           l.   Reward Coverage
                    erty is first moved.                                                We will reimburse you for reward ex-
                Coverage will end when any of the follow-                               penses you have incurred leading to:
                ing first occurs:                                                       (1) The successful return of undamaged
                (a) When the policy is endorsed to pro-                                     stolen Covered Property to a law en-
                    vide insurance at the new location;                                     forcement agency; or
                (b) The property is returned to the origi-                              (2) The arrest and conviction of any per-
                    nal location; or                                                        son who have damaged or stolen any
                                                                                            Covered Property.
                (c) This policy expires.
                                                                                        We will pay 25% of the covered loss, prior
                The Preservation of Property Limit of In-                               to the application of any Deductible and
                surance shown in the Declarations is the                                recovery, up to the Reward Coverage
                most we will pay in any one occurrence                                  Limit of Insurance shown in the Declara-
                under this Additional Coverage.                                         tions in any one occurrence for the re-
                Any payment under this Additional Cov-                                  ward payments you make. These reward
                erage is included within and and will not                               payments must be documented.


    Page 8 of 19                     © 2013 The Travelers Indemnity Company. All rights reserved.                      CM T2 21 04 13
                           Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                   TRAV-FCI-000028
                                                                                                  Travelers Doc Mgmt 28 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 30 of
                                      83




                                                                                                 COMMERCIAL INLAND MARINE


              No Deductible applies to this Additional                                            (i) Airborne volcanic blast or air-
              Coverage.                                                                                borne shock waves;
              This Additional Coverage does not apply                                             (ii) Ash, dust or particulate mat-
              in the state of New York.                                                                ter; or
    B. EXCLUSIONS                                                                                 (iii) Lava flow.
       1. We will not pay for loss or damage caused di-                                        With respect to coverage for Vol-
          rectly or indirectly by any of the following.                                        canic Action as set forth in Para-
          Such loss or damage is excluded regardless                                           graphs (i), (ii) and (iii) above, vol-
          of any other cause or event that contributes                                         canic eruptions that occur within
          concurrently or in any sequence to the loss or                                       any 168-hour period will consti-
                                                                                               tute a single occurrence. Volcanic
          damage. These exclusions apply whether or
                                                                                               Action does not include the cost
          not the loss event results in widespread dam-
                                                                                               to remove ash, dust or particulate
          age or aff ects a substantial area.
                                                                                               matter that does not cause direct
          a. Earth Movement                                                                    physical loss or damage to the
              (1) Any of the following, all whether natu-                                      described property.
                  rally occurring or due to man-made or                                (3) This exclusion does not apply to
                  other artificial causes:                                                 property in transit.
                  (a) Earthquake, including tremors                               b. "Fungus", Wet Rot And Dry Rot
                      and aftershocks, and earth sink-                                 Presence, growth, proliferation, spread or
                      ing, rising or shifting related to                               any activity of "fungus", wet rot or dry rot.
                      such event;
                                                                                       But if "fungus", wet rot or dry rot results in
                  (b) Landslide, including earth sink-                                 a "specified cause of loss", we will pay for
                      ing, rising or shifting related to                               loss or damage caused by that Covered
                      such event;                                                      Cause of Loss.
                  (c) Mine subsidence, meaning sub-                                    This exclusion does not apply:
                      sidence of a man-made mine,                                      (1) When "fungus", wet rot or dry rot re-
                      whether or not mining activity has                                   sults from fire or lightning; or
                      ceased;
                                                                                       (2) To the extent that coverage is pro-
                  (d) Earth sinking (other than "sink-                                     vided in the "Fungus", Wet Rot And
                      hole collapse"), rising or shifting;                                 Dry Rot Additional Coverage.
                      or                                                          c. Governmental Action
                  (e) Volcanic eruption, explosion or                                  Seizure or destruction of property by or-
                      effusion.                                                        der of governmental authority, except as
              (2) If Earth Movement as described in:                                   provided in the Ordinance or Law Addi-
                                                                                       tional Coverage.
                  (a) Paragraphs (1)(a) through (1)(d)
                      above, results in fire or explosion,                             But we will pay for loss or damage
                      we will pay for the loss or dam-                                 caused by or resulting from acts of de-
                      age caused by that fire or explo-                                struction ordered by governmental au-
                      sion; or                                                         thority and taken at the time of a fire to
                                                                                       prevent its spread if the fire would be
                  (b) Paragraph (1)(e) above, results in                               covered under this Coverage Form.
                      fire, building glass breakage or
                                                                                  d. Nuclear Hazard
                      Volcanic Action, we will pay for
                      the loss or damage caused by                                     Nuclear reaction or radiation, or radioac-
                      that fire, building glass breakage                               tive contamination however caused.
                      or Volcanic Action.                                              But if nuclear reaction or radiation, or ra-
                      Volcanic Action means direct loss                                dioactive contamination results in fire, we
                      or damage resulting from the                                     will pay for the loss or damage caused by
                      eruption of a volcano when the                                   that fire if the fire would be covered under
                      loss or damage is caused by:                                     this Coverage Form.


    CM T2 21 04 13                  © 2013 The Travelers Indemnity Company. All rights reserved.                         Page 9 of 19
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                  TRAV-FCI-000029
                                                                                                 Travelers Doc Mgmt 29 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 31 of
                                      83




    COMMERCIAL INLAND MARINE


           e. Ordinance or Law                                                                   or overflow of water or sewage
                (1) The enforcement of any ordinance or                                          from drains within a building or
                    law:                                                                         structure if the backup or over-
                                                                                                 flow is not otherwise directly or
                    (a) Regulating the construction, use                                         indirectly caused by the Water
                        or repair of any property; or                                            Exclusions in Paragraphs (a) or
                    (b) Requiring the tearing down of any                                        (b) above or in Paragraphs (d) or
                        property, including the cost of                                          (e) below.
                        removing its debris.                                                 (d) Water under the ground surface
                (2) This exclusion applies whether the                                           pressing on, or flowing or seeping
                    loss results from:                                                           through:
                    (a) An ordinance or law that is en-                                          (i) Foundations, walls, floors or
                        forced even if the property has                                               paved surfaces;
                        not been damaged; or                                                       (ii) Basements, whether paved
                   (b) The increased costs incurred to                                                  or not; or
                       comply with an ordinance or law                                             (iii) Doors, windows     or   other
                       in the course of construction, re-                                                openings; or
                       pair, renovation, remodeling or
                       demolition of property, or removal                                    (e) Waterborne material carried or
                       of its debris, following a physical                                       otherwise moved by any of the
                       loss to that property.                                                    water referred to in Paragraphs
                                                                                                 (a), (c) and (d) above or material
           f.   War and Military Action                                                          carried or otherwise moved by
                (1) War, including undeclared or civil                                           mudslide or mudflow.
                    war;                                                                (2) If Water, as described in Paragraphs
              (2) Warlike action by a military force, in-                                   (a) through (e) above, results in fire,
                  cluding action in hindering or defend-                                    explosion or sprinkler leakage, we will
                  ing against an actual or expected at-                                     pay for the loss or damage caused by
                  tack, by any government, sovereign                                        that fire, explosion or sprinkler leak-
                  or other authority using military per-                                    age.
                  sonnel or other agents; or                                            (3) This exclusion does not apply to
              (3) Insurrection, rebellion, revolution,                                      property in transit.
                  usurped power, or action taken by                           2. We will not pay for loss or damage caused by
                  governmental authority in hindering                            or resulting from any of the following:
                  or defending against any of these.
                                                                                   a. Consequential Loss
           g. Water
                                                                                        (1) Delay, loss of use or loss of market;
                (1) Any of the following, all whether natu-                                 or
                    rally occurring or due to man-made or
                    other artificial causes:                                            (2) Loss of income, soft costs or extra
                                                                                            expenses except as specifically pro-
                    (a) Flood, surface water, waves (in-                                    vided in this Coverage Part.
                        cluding tidal wave and tsunami),
                        tides, tidal water, overflow of any                        b. Dishonesty
                        body of water, or spray from any                                Dishonest or criminal act by you, any of
                        of these, all whether driven by                                 your partners, members, officers, manag-
                        wind (including storm surge) or                                 ers, employees (including leased em-
                        not;                                                            ployees), directors, trustees, authorized
                    (b) Mudslide or mudflow;                                            representatives or anyone to whom you
                                                                                        entrust the property for any purpose:
                    (c) Water or sewage that backs up or
                        overflows or is otherwise dis-                                  (1) Acting alone or in collusion with oth-
                        charged from a sewer, drain,                                        ers; or
                        sump, sump pump or related                                      (2) Whether or not occurring during the
                        equipment. However, this exclu-                                     hours of employment.
                        sion does not apply to the backup

    Page 10 of 19                    © 2013 The Travelers Indemnity Company. All rights reserved.                      CM T2 21 04 13
                           Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                   TRAV-FCI-000030
                                                                                                  Travelers Doc Mgmt 30 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 32 of
                                      83




                                                                                                 COMMERCIAL INLAND MARINE


              This exclusion does not apply to acts of                            loss or damage by a Covered Cause of Loss
              destruction by your employees (including                            results, we will pay for that resulting loss or
              leased employees), but theft by employ-                             damage.
              ees is not covered.
                                                                                  a. Weather conditions. But this exclusion
              This exclusion does not apply to carriers                              applies only if weather conditions contrib-
              for hire.                                                              ute in any way with a cause or event ex-
          c. Missing Property                                                        cluded in Section B.1. above to produce
              Property that is missing, where the only                               the loss.
              evidence of the loss or damage is a                                 b. Other Types of Losses
              shortage disclosed on taking inventory, or                               (1) Rust or other corrosion.
              other instances where there is no physi-
              cal evidence to show what happened to                                    (2) Wear and tear, gradual deterioration.
              the property.                                                            (3) Settling, cracking, shrinking or ex-
          d. Pollution                                                                     panding of walls, floors, ceilings,
              Discharge, dispersal, seepage, migration,                                    foundations, pilings, patios, drive-
              release or escape of "pollutants" unless                                     ways or pavements.
              the discharge, dispersal, seepage, migra-                                (4) Hidden or latent defect or any quality
              tion, release or escape is itself caused by                                  in property that causes it to damage
              any of the "specified causes of loss".                                       or destroy itself.
             But if the discharge, dispersal, seepage,                       4. We will not pay for loss or damage caused by
             migration, release or escape of "pollut-                           or resulting from faulty, inadequate or defec-
             ants" results in any of the "specified                             tive:
             causes of loss", we will pay for the loss or
             damage caused by such "specified                                     a. Planning, zoning, development, survey-
             causes of loss".                                                        ing, siting;
          e. Rain, Snow, Sleet Or Ice                                             b. Design, specifications, workmanship, re-
                                                                                     pair, construction, renovation, remodel-
              Rain, snow, sleet or ice, whether driven
                                                                                     ing, grading or compaction;
              by wind or not. This exclusion applies
              only to the following property:                                     c. Materials used in repair, construction,
              (1) Personal property left in the open;                                renovation, remodeling, grading or com-
                                                                                     paction; or
              (2) The "interior of a building or struc-
                  ture", or to personal property in the                           d. Maintenance;
                  building or structure unless:                                   of part or all of any property on or off the job
                  (a) The building or structure first sus-                        site described in the Declarations.
                      tains damage by a Covered                                   If an excluded cause of loss listed in Para-
                      Cause of Loss to:                                           graph 4.a. through 4.d. above, results in a
                      (i) Its completed exterior facing                           Covered Cause of Loss, we will pay for the
                           roof or walls; or                                      resulting loss or damage caused by that Cov-
                      (ii) Any reasonable temporary                               ered Cause of Loss. But we will not pay for:
                           materials or objects intended                          (1) Any cost of correcting or making good the
                           to protect such property from                              fault, inadequacy or defect itself, including
                           such loss;                                                 any cost incurred to tear down, tear out,
                      through which the rain, snow,                                   repair or replace any part of any property
                      sleet or ice enters; or                                         to correct the fault, inadequacy or defect;
                                                                                      or
                  (b) The loss or damage is caused by
                      or results from thawing of snow,                            (2) Any resulting loss or damage to the prop-
                      sleet or ice on the building or                                 erty that has the fault, inadequacy or de-
                      structure.                                                      fect until the fault, inadequacy or defect is
       3. We will not pay for loss or damage caused by                                corrected.
          or resulting from any of the following. But if


    CM T2 21 04 13                  © 2013 The Travelers Indemnity Company. All rights reserved.                        Page 11 of 19
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                  TRAV-FCI-000031
                                                                                                 Travelers Doc Mgmt 31 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 33 of
                                      83




    COMMERCIAL INLAND MARINE


    C. LIMITS OF INSURANCE                                                   2. Coinsurance
       The most we will pay for loss or damage in any                             If a Coinsurance Percentage is shown in the
       one occurrence is the applicable Limit of Insur-                           Declarations for the applicable project, the fol-
       ance shown in the Declarations, Schedule(s),                               lowing condition applies:
       Coverage Form(s) or Endorsement(s). But in the                             a. We will not pay the full amount of any
       event coverage for loss or damage is provided                                 loss if the applicable "total project value"
       under the Coverage Extensions or Additional                                   at the time of loss multiplied by the stated
       Coverages, the Limits of Insurance for such Cov-                              Coinsurance Percentage is greater than
       erage Extension or Additional Coverage will apply                             the applicable Covered Property Limit of
       as additional amounts of insurance, unless oth-                               Insurance.
       erwise stated within the Coverage Extension or                                  Instead, we will determine the most we
       Additional Coverage.                                                            will pay using the following steps:
    D. DEDUCTIBLE                                                                      Step (1)    Multiply the "total project
       We will not pay for loss or damage in any one oc-                               value" at the time of loss by the Coinsur-
       currence until the amount of the adjusted loss or                               ance Percentage.
       damage exceeds the applicable Deductible                                        Step (2)    Divide the Covered Property
       shown in the Declarations, Schedule(s), Cover-                                  Limit of Insurance by the figure deter-
       age Form(s) or Endorsement(s). We will then pay                                 mined in Step (1).
       the amount of the adjusted loss or damage in ex-                                Step (3)     Multiply the total amount of
       cess of the Deductible, up to the applicable Limit                              the covered loss, before the application of
       of Insurance.                                                                   any deductible, by the figure determined
       The applicable Deductible shown in the Declara-                                 in Step (2).
       tions applies to the Coverage Extensions and Ad-                                Step (4)     Subtract the deductible from
       ditional Coverages unless otherwise stated in the                               the figure determined in Step (3).
       Coverage Extension or Additional Coverage.                                      We will pay the amount determined in
       Unless otherwise stated, if more than one De-                                   Step (4) or the Limit of Insurance, which-
       ductible amount applies to loss or damage in any                                ever is less.
       one occurrence, the total of the deductible                                     For the remainder, you will either have to
       amounts applied in that occurrence will not ex-                                 rely on other insurance or absorb the loss
       ceed the amount of the largest applicable De-                                   yourself.
       ductible.                                                                  b. Coinsurance does not apply to:
    E. ADDITIONAL CONDITIONS                                                           (1) Additional Coverages; or
       The following conditions apply in addition to the                               (2) Coverage Extensions.
       COMMERCIAL INLAND MARINE CONDITIONS
                                                                             3. Duties in the Event of Loss
       and the COMMON POLICY CONDITIONS.
                                                                                  The following duties are added to the Duties
       1. Additional Named Insured
                                                                                  In The Event of Loss LOSS CONDITION in
           The following persons or organizations are                             the COMMERCIAL INLAND MARINE CON-
           included as Additional Named Insureds when                             DITIONS:
           you have agreed in a written contract or writ-                         You must see that the following are done in
           ten agreement, executed prior to loss, to                              the event of loss:
           name such persons or organizations as an
           Additional Named Insured, but only to the ex-                          a. You must make every effort to meet the
           tent of their financial interest in the Covered                           applicable "planned completion date".
           Property:                                                                   This includes:
           a. Owners of Covered Property;                                              (1) Resuming, as soon as possible, all or
                                                                                           any part of the construction or repair;
           b. Mortgagees or loss payees;
                                                                                           or
           c. Contractors, sub contractors and sub-sub
                                                                                       (2) Using temporary or substitute:
              contractors; and
                                                                                            (a) Facilities, services, suppliers or
           d. Lessors or lessees.
                                                                                                customers; or


    Page 12 of 19                   © 2013 The Travelers Indemnity Company. All rights reserved.                      CM T2 21 04 13
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                  TRAV-FCI-000032
                                                                                                 Travelers Doc Mgmt 32 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 34 of
                                      83




                                                                                                 COMMERCIAL INLAND MARINE


                  (b) Machinery, equipment, supplies                                 cers who handles insurance matters or a
                      or materials.                                                  risk manager of any named insured.
          b. If any portion of Covered Property was in                            b. Knowledge of an incident by your agent,
             operation or use for its intended purpose                               servant or employee, which could give
             at the time of loss, you must resume all or                             rise to a claim, will not in itself constitute
             part of the operation or use as quickly as                              knowledge by you unless you, one of
             possible if you intend to continue your                                 your executive officers who handles in-
             business.                                                               surance matters or a risk manager of any
              This includes using:                                                   named insured have received such notice
                                                                                     from your agent, servant or employee.
              (1) Damaged or undamaged property at
                  the job site described in the Declara-                          c. Your rights under this insurance will not
                  tions or elsewhere; or                                             be prejudiced if there is a failure to give
                                                                                     notice of an occurrence of loss or dam-
              (2) Temporary or substitute:                                           age due solely to your reasonable belief
                  (a) Facilities, services, suppliers or                             that the loss or damage is not covered
                      customers; or                                                  under this insurance.
                  (b) Machinery, equipment, supplies                         6. Liberalization
                      or materials.                                             If we adopt any revision that would broaden
          c. Notify us of any payment you receive                               the coverage under this Coverage Part with-
             from others due to a delay in the comple-                          out additional premium within 60 days prior to
             tion of construction beyond the "planned                           or during the policy period, the broadened
             completion date".                                                  coverage will immediately apply to this Cov-
                                                                                erage Part.
          If you do not resume the operation or use of
          Covered Property as quickly as possible or                         7. Loss Payment
          make every effort to meet the applicable                                The Loss Payment LOSS CONDITION in the
          "planned completion date", we will only pay                             COMMERCIAL INLAND MARINE CONDI-
          the amount of loss we would have otherwise                              TIONS is replaced by the following:
          paid if you had complied with the above con-                            Loss Payment
          ditions.
                                                                                  a. In the event of loss or damage covered
       4. Jurisdictional Inspections                                                 by this Coverage Form, at our option, we
          At your option, we will provide certificate-of-                            will either:
          operation inspection services for boilers and                              (1) Pay the value of lost or damaged
          other pressure vessels where:                                                   property;
          a. You have notified us of equipment that is                                 (2) Pay the cost of repairing or replacing
             insured under this Coverage Form and                                          the lost or damaged property, subject
             that requires a certificate-of-operation;                                     to Paragraphs b. and c. below;
          b. The certificate-of-operation is required by                               (3) Take all or any part of the property at
             state, city or provincial law; and                                            an agreed or appraised value; or
          c. The state, city or provincial law permits                                 (4) Repair, rebuild or replace the prop-
             inspections by insurance company em-                                          erty with other property of like kind
             ployees.                                                                      and quality, subject to Paragraphs b.,
          Certificate-of-operation inspection services                                     c. and d. below.
          shall be provided only in the United States of                               We will determine the value of lost or
          America, Puerto Rico and Canada as allowed                                   damaged property, or the cost of its repair
          by state, city or provincial law.                                            or replacement, in accordance with the
       5. Knowledge of Occurrence                                                      applicable terms of the Valuation ADDI-
                                                                                       TIONAL CONDITION in this Coverage
          a. You must give written notice of any occur-
                                                                                       Form or any applicable provision which
             rence of loss to us or any of our author-                                 amends or supersedes such Condition.
             ized agents as soon as practicable after
             knowledge of the loss or damage is re-                               b. Except as provided in the Ordinance or
             ceived by you, one of your executive offi-                              Law Additional Coverage, the cost to re-


    CM T2 21 04 13                  © 2013 The Travelers Indemnity Company. All rights reserved.                        Page 13 of 19
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                  TRAV-FCI-000033
                                                                                                 Travelers Doc Mgmt 33 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 35 of
                                      83




    COMMERCIAL INLAND MARINE


               pair, rebuild or replace does not include                                            cable to the covered building
               the increased cost attributable to en-                                               or structure.
               forcement of any ordinance or law regu-                                  (2) Loss payment under Coverage B
               lating the construction, use or repair of                                    Demolition Cost Coverage will be de-
               any property.                                                                termined as follows:
           c. Ordinance Or Law                                                               We will not pay more than the lesser
               The following loss payment provisions                                         of the following:
               apply to coverage under the Ordinance                                         (a) The amount you actually spend
               Or Law Additional Coverage and are sub-                                            to demolish and clear the site; or
               ject to the apportionment procedures set
                                                                                             (b) The applicable Demolition Cost
               forth in such Additional Coverage:
                                                                                                 Coverage Limit of Insurance
               (1) For a loss in value of an undamaged                                           shown in the Declarations.
                   portion of Covered Property to which                                 (3) Loss payment under Coverage C
                   Coverage A Coverage For Loss To                                          Increased Cost Of Construction Cov-
                   The Undamaged Portion Of The                                             erage will be determined as follows:
                   Building or Structure applies, the loss
                                                                                             (a) We will not pay under Coverage
                   payment for that building or structure,
                                                                                                 C Increased Cost Of Construc-
                   including damaged and undamaged
                                                                                                 tion Coverage:
                   portions, will be determined as fol-
                   lows:                                                                         (i) Until the property is actually
                                                                                                      repaired or replaced, at the
                    (a) If Replacement Cost Coverage                                                  same or another job site; and
                        applies and the property is being
                        repaired or replaced, on the                                               (ii) Unless the repairs or re-
                        same or another job site, we will                                               placement are made as soon
                        not pay more than the lesser of:                                                as reasonably possible after
                                                                                                        the loss or damage, not to
                       (i) The cost to repair, rebuild or                                               exceed two years. We may
                           reconstruct the building or                                                  extend this period in writing
                           structure, but not for more                                                  during the two years.
                           than the amount it would cost                                     (b) If the Covered Building or Struc-
                           to restore that building or                                           ture is repaired or replaced at the
                           structure on the same loca-                                           same job site, or if you elect to
                           tion and to the same height,                                          rebuild at another location, the
                           floor area, style, capacity and                                       most we will pay under Coverage
                           comparable quality of the                                             C Increased Cost Of Construc-
                           original property insured; or                                         tion Coverage is the lesser of:
                       (ii) The Limit of Insurance shown                                           (i) The increased cost of con-
                            in the Declarations as appli-                                              struction at the same job site;
                            cable to the covered building                                              or
                            or structure.
                                                                                                   (ii) The applicable Increased
                    (b) If Replacement Cost Coverage                                                    Cost of Construction Cover-
                        applies and the property is not                                                 age Limit of Insurance shown
                        repaired or replaced, or if Re-                                                 in the Declarations.
                        placement Cost Coverage does
                                                                                             (c) If the ordinance or law requires
                        not apply, we will not pay more
                                                                                                 relocation to another location, the
                        than the lesser of:
                                                                                                 most we will pay under Coverage
                       (i) The Actual Cash Value of the                                          C Increased Cost Of Construc-
                            building or structure at the                                         tion Coverage is the lesser of:
                            time of loss; or
                                                                                                   (i) The increased cost of con-
                       (ii) The Limit of Insurance shown                                               struction at the new location;
                            in the Declarations as appli-                                              or



    Page 14 of 19                    © 2013 The Travelers Indemnity Company. All rights reserved.                      CM T2 21 04 13
                           Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                   TRAV-FCI-000034
                                                                                                  Travelers Doc Mgmt 34 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 36 of
                                      83




                                                                                                 COMMERCIAL INLAND MARINE


                       (ii) The applicable Increased                                   (1) We have reached agreement with
                            Cost of Construction Cover-                                    you on the amount of loss; or
                            age Limit of Insurance shown                               (2) An appraisal award has been made.
                            in the Declarations.
                                                                                  k. We will not be liable for any part of the
          d. Except as specifically provided in the                                  loss or damage that has been paid or
             Green Building Additional Expense, the                                  made good by others.
             cost to repair, rebuild or replace does not
             include any expenses you incur to attain                             l.   At our option, we may make a partial
             any level of "green" certification.                                       payment toward any claim, subject to the
                                                                                       policy provisions and our normal adjust-
          e. Soft Costs Loss Determination                                             ment process. To be considered for a
               The following loss payment provisions                                   partial claim payment, you must submit a
               apply to "soft costs" coverage:                                         partial sworn proof of loss with supporting
               The actual amount of "soft costs" will be                               documentation. Any applicable policy de-
               determined based on your budgeted                                       ductibles must be satisfied before any
               costs for the applicable project described                              partial payments are made.
               in the Declarations had loss of or damage                     8. Minimum Earned Premium
               to Covered Property from any of the Cov-
               ered Causes of Loss not occurred.                                  If a Minimum Earned Premium is shown in
                                                                                  the Declarations, such premium is the least
               The amount of the "soft costs" loss will                           amount of premium you must pay when the
               also be determined based on other rele-
                                                                                  actual earned premium for this coverage is
               vant sources of information, including:
                                                                                  less than the Minimum Earned Premium.
               (1) Your financial records and accounting
                                                                                  The Minimum Earned Premium does not ap-
                   procedures;
                                                                                  ply if we cancel coverage other than at your
               (2) Bills, invoices and other vouchers;                            request.
               (3) Deeds, liens or contracts; and                            9. Other Insurance
               (4) Any amounts by which the amount of                             The Other Insurance LOSS CONDITION in
                   loss is reduced due to your failure to                         the COMMERCIAL INLAND MARINE CON-
                   perform the duties in the event of loss
                                                                                  DITIONS is replaced by the following:
                   outlined in this policy.
                                                                                  a. Other Insurance
          f.   With respect to our options under Para-
               graphs a.(1) through a.(4) above, we will                               Except as stated in the Contributing In-
               give notice of our intentions within 30                                 surance and Excess Insurance in Para-
               days after we receive the sworn proof of                                graphs b. and c. below, if there is other
               loss.                                                                   insurance covering the same loss or
                                                                                       damage as this Coverage Part we will
          g. We will not pay you more than your finan-
                                                                                       pay only for the amount of covered loss in
             cial interest in the Covered Property.
                                                                                       excess of the amount due from that other
          h. We may adjust losses with the owners of                                   insurance, whether you can collect on it
             lost or damaged property if other than                                    or not. But we will not pay more than the
             you. If we pay the owners, such pay-                                      applicable Limit of Insurance.
             ments will satisfy your claims against us
                                                                                  b. Contributing Insurance
             for the owners' property. We will not pay
             the owners more than their financial in-                                  You may have other insurance subject to
             terest in the Covered Property.                                           the same plan, terms, conditions and pro-
                                                                                       visions as the insurance under this Cov-
          i.   We may elect to defend you against suits
                                                                                       erage Part. If you do, we will pay our
               arising from claims of owners of property.
                                                                                       share of the covered loss. Our share is
               We will do this at our expense.
                                                                                       the proportion that the applicable Limit of
          j.   We will pay for covered loss within 30                                  Insurance under this Coverage Part bears
               days after we receive the sworn proof of                                to the Limits of Insurance of all insurance
               loss, if you have complied with all of the                              covering on the same basis.
               terms of this Coverage Part and:

    CM T2 21 04 13                  © 2013 The Travelers Indemnity Company. All rights reserved.                        Page 15 of 19
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                  TRAV-FCI-000035
                                                                                                 Travelers Doc Mgmt 35 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 37 of
                                      83




    COMMERCIAL INLAND MARINE


           c. Excess Insurance                                                               The Final Premium Base is the "total
               You may have excess insurance over the                                        project value" as of the date of can-
                                                                                             cellation or nonrenewal.
               Limit(s) of Insurance set forth in this Cov-
               erage Part without prejudice to this Cov-                           c. Final Premium
               erage Part. The existence of such insur-                                 Your Final Premium for the applicable
               ance will not reduce our liability under this                            project described in the Declarations is
               Coverage Part.                                                           computed using the following steps:
       10. Policy Period                                                                Step 1:     Multiply the applicable An-
           We cover loss or damage commencing with                                      nual Rate shown in the Declarations by
           the inception date of the policy period shown                                the Final Premium Base = Actual Annual
                                                                                        Premium.
           in the Declarations and ending when any one
           of the following first occurs:                                               Step 2:       Adjust the Actual Annual
                                                                                        Premium for the actual length of time
           a. This policy expires or is cancelled;
                                                                                        coverage was provided under this policy
           b. Final acceptance of the applicable project                                for that project = Actual Term Premium.
              described in the Declarations by the
                                                                                        Step 3:     If the Actual Term Premium is
              owner;
                                                                                        greater than the applicable Estimated
           c. Your interest in the applicable project de-                               Premium, subtract the applicable Esti-
              scribed in the Declarations ceases;                                       mated Premium from the Actual Term
           d. Insurance other than Builders' Risk is ob-                                Premium. This is the additional premium
              tained on the building or structure; or                                   due. All additional premium is due and
                                                                                        payable as of the date of the Premium
           e. You abandon the property with no inten-
                                                                                        Adjustment.
              tion to complete it.
                                                                                        Step 4:      If the Actual Term Premium is
       11. Premium Adjustment
                                                                                        greater than the Minimum Earned Pre-
           a. Estimated Premium                                                         mium shown in the Declarations, but less
               If an Estimated Project Term Premium is                                  than the applicable Estimated Premium,
               shown in the Declarations for the applica-                               subtract the Actual Term Premium from
               ble project, that premium was developed                                  the applicable Estimated Premium. We
               using the applicable estimated "total pro-                               will refund this amount to you.
               ject value" shown in the Declarations and                              Step 5:      If the Actual Term Premium is
               is subject to adjustment as outlined in this                           less than the Minimum Earned Premium
               Additional Coverage Condition.                                         shown in the Declarations and less than
           b. Reporting                                                               the applicable Estimated Premium, sub-
                                                                                      tract the Minimum Earned Premium from
               (1) Within 30 days after final completion                              the applicable Estimated Premium. We
                   of the applicable project described in                             will refund this amount to you.
                   the Declarations, you must report, to
                                                                                   d. Records
                   us in writing, the Final Premium Base
                   and other information outlined below.                                You must keep accurate records of trans-
                                                                                        actions used to develop the Premium
                    The Final Premium Base is the "total                                Base required for Premium Adjustment.
                    project value" at the date of final
                    completion.                                               12. Reinstatement of Limit After Loss
                    You must also report the date con-                             The Reinstatement of Limit After Loss LOSS
                    struction was completed and cover-                             CONDITION in the COMMERCIAL INLAND
                    age under this policy ended.                                   MARINE CONDITIONS is replaced by the fol-
                                                                                   lowing:
               (2) Cancellation or Nonrenewal
                                                                                   Reinstatement of Limit After Loss
                    If coverage under this policy was
                    cancelled or nonrenewed, you must                              With the exception of any applicable annual
                                                                                   aggregate Limit of Insurance, the Limit of In-
                    report, to us in writing, the Final Pre-
                    mium Base of each project described                            surance will not be reduced by the payment
                    in the Declarations.                                           of any claim.


    Page 16 of 19                    © 2013 The Travelers Indemnity Company. All rights reserved.                      CM T2 21 04 13
                           Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                   TRAV-FCI-000036
                                                                                                  Travelers Doc Mgmt 36 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 38 of
                                      83




                                                                                                 COMMERCIAL INLAND MARINE


       13. Transfer Of Rights Of Recovery Against                                      This will not restrict your insurance.
           Others To Us                                                      14. Unintentional Errors In Description
          The Transfer Of Rights Of Recovery Against                              Your error in how you describe the address of
          Others To Us LOSS CONDITION in the                                      the job site shown in the Declarations shall
          COMMERCIAL INLAND MARINE CONDI-                                         not prejudice coverage afforded by this policy,
          TIONS is replaced by the following:                                     provided such error is not intentional. Any
          Transfer Of Rights Of Recovery Against Oth-                             such error shall be reported and corrected
          ers To Us                                                               when discovered and appropriate premium
                                                                                  charged.
          If any person or organization to or for whom
          we make payment under this insurance has                           15. Valuation
          rights to recover damages from another,                                 The Valuation GENERAL CONDITION in the
          those rights are transferred to us to the extent                        COMMERCIAL INLAND MARINE CONDI-
          of our payment. That person or organization                             TIONS is replaced by the following:
          must do everything necessary to secure our
                                                                                  Valuation
          rights and must do nothing after loss or dam-
          age to impair them.                                                     In the event of loss or damage, the value of
                                                                                  Covered Property at the time of loss or dam-
          a. In accordance with any provision set forth
                                                                                  age will be determined as follows:
             in the applicable signed construction con-
             tract, prior to loss or damage any Named                             a. At replacement cost as of the time of loss
             Insured may waive their rights to recover                               or damage, except as otherwise provided
             damages against any individual, corpora-                                in this Valuation GENERAL CONDITION.
             tion, or entity:                                                        Replacement cost is the cost to replace
                                                                                     Covered Property at the time of loss or
              (1) With a financial interest in Covered
                  Property; or                                                       damage without deduction for deprecia-
                                                                                     tion.
              (2) That is a contractor or subcontractor
                                                                                       (1) You may make a claim for loss or
                  performing work at the job site de-
                                                                                           damage covered by this insurance on
                  scribed in the Declarations.
                                                                                           an actual cash value basis instead of
              But this waiver to recover damages does                                      on a replacement cost basis. In the
              not apply to:                                                                event you elect to have loss or dam-
              (a) Any architect, engineer or other party                                   age settled on an actual cash value
                  or entity responsible for any design,                                    basis, you may still make a claim on
                  specifications or plans for the fabrica-                                 a replacement cost basis if you notify
                  tion, erection or completion of Cov-                                     us of your intent to do so within 180
                  ered Property with respect to loss or                                    days after the loss or damage.
                  damage that may be caused by fault,                                  (2) We will not pay on a replacement
                  defect, error or omission in such de-                                    cost basis for any loss or damage:
                  sign, specifications or plans; or
                                                                                           (a) Until the lost or damaged prop-
              (b) Any contractor, manufacturer or sup-                                         erty is actually repaired or re-
                  plier of machinery, equipment or                                             placed; and
                  other insured property that has
                                                                                            (b) Unless the repairs or replace-
                  agreed to make good loss or damage
                                                                                                ment are made as soon as rea-
                  under a guaranty or warranty.
                                                                                                sonably possible after the loss or
          b. You may also waive your rights against                                             damage.
             another party in writing after a loss under
                                                                                            Instead, we will pay on an actual
             this Coverage Part only if, at time of loss,
             that party is one of the following:                                            cash value basis. This restriction
                                                                                            does not apply to losses less than
              (1) A business firm:                                                          $50,000.
                  (a) Owned or controlled by you; or                              b. Property of others at the amount for
                  (b) That owns or controls you; or                                  which you are liable, not to exceed the
              (2) Your tenant.                                                       replacement cost.


    CM T2 21 04 13                  © 2013 The Travelers Indemnity Company. All rights reserved.                        Page 17 of 19
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                  TRAV-FCI-000037
                                                                                                 Travelers Doc Mgmt 37 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 39 of
                                      83




    COMMERCIAL INLAND MARINE


           c. We will not pay more for loss or damage                              b. Puerto Rico; or
              on a replacement cost basis than the                                 c. Canada.
              least of the following subject to Paragraph
              d. below                                                             But we do not cover property in transit to or
                                                                                   from Hawaii, Puerto Rico or any United
               (1) The Limit of Insurance applicable to                            States of America territory or possession.
                   the lost or damaged property;
                                                                         F. DEFINITIONS
               (2) The cost to replace, at the same job
                   site, the lost or damaged property                         1. "Contents" means business personal prop-
                   with other property;                                          erty and home furnishings.

                    (a) Of comparable material and qual-                      2. "Fungus" means any type or form of fungus,
                        ity; and                                                 including mold or mildew, and any mycotox-
                                                                                 ins, spores, scents or by-products produced
                    (b) Used for the same purpose; or                            or released by fungi.
               (3) The amount you actually spend that                         3. "Green" means products, materials, methods
                   is necessary to repair or replace the                         and processes that conserve natural re-
                   lost or damaged property.                                     sources, reduce energy or water consump-
               (4) The cost to replace Covered Property                          tion, avoid toxic or other polluting emissions
                   includes:                                                     or otherwise minimize the environmental im-
                    (a) Labor and delivery charges; and                          pact.
                    (b) General and specific overhead                         4. "Green Authority" means a recognized au-
                        and profit:                                              thority on "green" buildings or structures or
                                                                                 "green" products, materials or processes.
                        (i) Only as related directly to the
                            repair or replacement of the                      5. "Interior of a building or structure" means
                            Covered Property sustaining                          any portion of a building or structure that, at
                            covered loss or damage; and                          completion of construction, will be within the
                                                                                 exterior facing building material of that build-
                        (ii) At the same percentages as
                                                                                 ing or structure.
                             included, immediately prior to
                             the covered loss or damage,                      6. "Period of delay in completion" means the
                             in the "total project value" for                    period of time that:
                             the applicable project shown                          a. Begins with the "planned completion
                             in the Declarations.                                     date" or after any applicable Soft Costs
               If a building or structure is rebuilt at a dif-                        Waiting Period shown in the Declarations
               ferent location, the cost described in                                 from the "planned completion date",
               Paragraph (2) above is limited to the cost                             whichever is later; and
               which would have been incurred had the                              b. Ends on the date when Covered Property
               building or structure been built at the                                should be completed using reasonable
               original job site described in the Declara-                            speed and similar quality.
               tions.
                                                                                   "Period of delay in completion" does not in-
           d. The cost to repair, rebuild, or replace                              clude any increased period required to attain
              does not include the increased cost at-                              any level of "green" certification.
              tributable to enforcement of any ordi-
                                                                                   The expiration date of this policy will not cut
              nance or law regulating the construction,
                                                                                   short the "period of delay in completion".
              use or repair of any property, except as
              provided in the Additional Coverage                             7. "Planned completion date" means the date
              Ordinance or Law.                                                  the applicable project described in the Decla-
                                                                                 rations would be put into operation or use for
       16. Where Coverage Applies
                                                                                 its intended purpose in the normal course of
           We cover property that is in:                                         construction if loss of or damage to Covered
           a. The United States of America (including                            Property from any of the Covered Causes of
              its territories and possessions);                                  Loss had not occurred.



    Page 18 of 19                    © 2013 The Travelers Indemnity Company. All rights reserved.                      CM T2 21 04 13
                           Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                   TRAV-FCI-000038
                                                                                                  Travelers Doc Mgmt 38 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 40 of
                                      83




                                                                                                   COMMERCIAL INLAND MARINE


       8. "Pollutants" means any solid, liquid, gase-                               Falling objects does not include loss or dam-
          ous or thermal irritant or contaminant, includ-                           age to:
          ing smoke, vapor, soot, fumes, acids, alkalis,                            a. Personal property in the open; or
          chemicals, waste and any unhealthful or haz-
                                                                                   b. The "interior of a building or structure" or
          ardous building materials (including asbestos
                                                                                       personal property inside a building or
          and lead products or materials containing
                                                                                       structure, unless the roof or an outside
          lead). Waste includes materials to be recy-                                  wall of the building or structure is first
          cled, reconditioned or reclaimed.                                            damaged by a falling object.
       9. "Sinkhole collapse" means the sudden sink-                           12. "Total project value" means the sum of all
          ing or collapse of land into underground                                 costs to complete the applicable project de-
          empty spaces created by the action of water                              scribed in the Declarations including labor,
          on limestone or dolomite. "Sinkhole collapse"                            construction management fees, delivery
          does not mean the cost of filling sinkholes or                           charges, administrative expenses, overhead,
          the sinking or collapse of land into man-made                            and reasonable profit.
          underground cavities.                                                13. "Volcanic action" means direct loss or dam-
       10. "Soft costs" means your actual and neces-                               age resulting from the eruption of a volcano
           sary business costs in excess of your budg-                             when the loss or damage is caused by:
           eted amount for the project consisting only of:                          a. Airborne volcanic blast or airborne shock
           a. Advertising and promotional expenses.                                    waves;
           b. Architect, engineer, designer and con-                                b. Ash, dust or particulate matter; or
              sultant fees.                                                         c. Lava flow.
           c. Costs resulting from the renegotiation of                             "Volcanic action" does not mean the cost to
              your sales contract, leases or construc-                              remove ash, dust or particles that do not
              tion loans.                                                           cause direct physical loss or damage.
           d. General overhead and administrative ex-                              All volcanic eruptions that occur within any
              penses, other than legal, accounting and                             168 hour period will constitute a single oc-
              professional fees.                                                   currence.
           e. Insurance premiums.                                              14. "Water damage" means:
           f.   Interest on money borrowed to finance                               a. Accidental discharge or leakage of water
                construction.                                                          or steam as the direct result of the break-
                                                                                       ing apart or cracking of a plumbing, heat-
           g. Legal and accounting fees and other                                      ing, air conditioning or other system or
              costs to renegotiate and prepare revised                                 appliance (other than a sump system in-
              contracts and other documents.                                           cluding its related equipment and parts)
                These expenses cannot be used for                                      that is located on the applicable job site
                preparation of claims or to establish liabil-                          described in the Declarations and con-
                ity for loss.                                                          tains water or steam; and
           h. Permit and Inspection Fees.                                           b. Accidental discharge or leakage of water
                                                                                       as the direct result of the breaking apart
           i.   Realty taxes and realty assessments.                                   or cracking of a water or sewer pipe that
       11. "Specified causes of loss" means fire; light-                               is located off the applicable job site de-
           ning; explosion; windstorm or hail; smoke (in-                              scribed in the Declarations, if the break-
           cluding the emission or puff back of smoke,                                 age or cracking is caused by wear and
           soot, fumes or vapors from a boiler, furnace                                tear. This provision serves as an excep-
           or related equipment); aircraft or vehicles; riot                           tion to the wear and tear exclusion under
           or civil commotion; vandalism; leakage from                                 the Other Types of Losses Exclusion in
           fire extinguishing equipment; "sinkhole col-                                Section B.3.b. But water damage does
           lapse"; volcanic action; falling objects as lim-                            not include loss or damage otherwise ex-
           ited below; weight of snow, ice or sleet; "wa-                              cluded under the terms of the Water Ex-
                                                                                       clusion B.1.g.
           ter damage", all only as otherwise insured
           against in this Coverage Part.


    CM T2 21 04 13                    © 2013 The Travelers Indemnity Company. All rights reserved.                        Page 19 of 19
                            Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                    TRAV-FCI-000039
                                                                                                   Travelers Doc Mgmt 39 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 41 of
                                      83




                                                                                                 COMMERCIAL INLAND MARINE


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

             CONSTRUCTION PAK                  BUILDERS' RISK AMENDATORY ENDORSEMENT

     EARTH MOVEMENT CAUSE OF LOSS BY HAZARD ZONE
    This endorsement modifies insurance provided under the following:
           CONSTRUCTION PAK            BUILDERS' RISK COVERAGE FORM
           CONSTRUCTION PAK            BUILDERS' RISK SPECIAL TIME ELEMENT COVERAGE FORM
    A. APPLICATION OF THIS ENDORSEMENT                                                 TION PAK BUILDERS' RISK COVER-
       1. This endorsement applies to projects you re-                                 AGE FORM does not apply.
          port to us that are located within the Hazard                 B. COVERED CAUSES OF LOSS
          Zone for which an Earth Movement Limit of                          The following is added to the Covered Causes of
          Insurance is shown in the Earth Movement
                                                                             Loss and to the "specified causes of loss":
          Hazard Zone Supplemental Declarations.
                                                                             Earth Movement, meaning any of the following, all
           This endorsement also applies to:
                                                                             whether naturally occurring or due to man-made
           a. Temporary storage locations if property at                     or other artificial causes:
              such a location is destined to become a
              part of the project at the job site to which                   1. Earthquake, including tremors and after-
              this endorsement applies;                                         shocks, and earth sinking, rising or shifting re-
                                                                                lated to such event;
           b. The Civil Authority Additional Coverage in
              the CONSTRUCTION PAK BUILDERS'                                 2. Landslide, including any earth sinking, rising
              RISK SPECIAL TIME ELEMENT COV-                                    or shifting related to such event;
              ERAGE FORM, but only with respect to                           3. Mine subsidence, meaning subsidence of a
              the job site to which this endorsement                            man-made mine, whether or not mining activ-
              applies; and                                                      ity has ceased;
          c. Any Ingress or Egress Additional Cover-                         4. Earth sinking (other than "sinkhole collapse"),
               age as otherwise provided by the CON-                            rising, or shifting or
               STRUCTION PAK            BUILDERS' RISK
               SPECIAL TIME ELEMENT COVERAGE                                 5. Volcanic eruption, explosion or effusion.
               FORM, but only with respect to the job                        All earth movement that occurs within any 168-
               site to which this endorsement applies.                       hour period will constitute a single Earth Move-
       2. This endorsement does not apply to, or mod-                        ment. The expiration of this policy will not reduce
          ify, any limits or deductibles that apply to:                      the 168-hour period.
           a. The insurance otherwise provided under                    C. EXCLUSIONS AND RELATED PROVISIONS
              the Coverage Forms shown above for                             1. The Earth Movement exclusion contained in
              loss or damage by:
                                                                                Section B EXCLUSIONS, Part 1. Paragraph
               (1) Fire or explosion that results from                          a. of the CONSTRUCTION PAK              BUILD-
                   earth movement other than volcanic                           ERS' RISK COVERAGE FORM does not ap-
                   eruption, explosion or effusion; or                          ply to the coverage provided under this en-
               (2) Fire, building glass breakage or vol-                        dorsement. The remaining Exclusions that
                   canic action that results from volcanic                      apply to this Coverage Part apply to the cov-
                   eruption, explosion or effusion; or                          erage provided under this endorsement. For
           b. Any other insurance provided under the                            example, loss caused directly or indirectly by
              Coverage Forms shown above for loss or                            a cause of loss excluded under the Water Ex-
              damage to which the Earth Movement                                clusion, such as flood or tidal wave, is ex-
              exclusion in Section B EXCLUSIONS,                                cluded even if the flood or tidal wave is attrib-
              Part 1. Paragraph a. of the CONSTRUC-                             utable to an Earth Movement.



    CM T2 29 09 13                  © 2013 The Travelers Indemnity Company. All rights reserved.                          Page 1 of 5
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                  TRAV-FCI-000040
                                                                                                 Travelers Doc Mgmt 40 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 42 of
                                      83




    COMMERCIAL INLAND MARINE


       2. The following additional exclusion applies to                              Each policy year:
          the coverage provided under this endorse-                                  a. Begins with the inception date or anniver-
          ment:                                                                         sary date of this policy; and
           We will not pay for loss or damage caused by                              b. Ends at the next anniversary date or the
           or resulting from any earth movement that                                    expiration date of this policy.
           begins before the inception of this insurance.
                                                                                3. Earth Movement Annual Aggregate Limit
    D. LIMITS OF INSURANCE                                                         of Insurance For All Projects and Hazard
       1. The following Limits of Insurance apply to                               Zones Combined
          each project you report to us that is located                              The Earth Movement Annual Aggregate Limit
          within the Hazard Zone for which an Earth                                  of Insurance For All Projects and Hazard
          Movement Limit of Insurance is shown in the                                Zones Combined shown in the Declarations is
          Earth Movement Hazard Zone Supplemental                                    the most we will pay in total for all earth
          Declarations.                                                              movement occurrences in any one policy year
           a. Earth Movement Occurrence Limit                                        regardless of the number of projects or Haz-
                  The applicable Earth Movement Occur-                               ard Zones involved.
                  rence Limit of Insurance shown in the                              Each policy year:
                  Declarations is the most we will pay in
                                                                                     a. Begins with the inception date or anniver-
                  any one occurrence for each project, re-
                                                                                        sary date of this policy; and
                  gardless of the number or types of cover-
                  ages (including "business income", "rental                         b. Ends at the next anniversary date or the
                  value", "soft costs" or any other time ele-                           expiration date of this policy.
                  ment coverage). Amounts payable under                         4. The most we will pay for loss or damage
                  any Additional Coverage or Coverage Ex-                          caused by any Earth Movement is the least
                  tension do not increase the applicable                           of:
                  Earth Movement Occurrence Limit of In-
                  surance. The applicable Occurrence Limit                           a. The Earth Movement Occurrence Limit of
                  is part of, and does not increase, the Limit                          Insurance for the applicable project;
                  of Insurance that otherwise applies under                          b. The remaining portion of any Earth
                  this Coverage Part.                                                   Movement Annual Aggregate Limit of In-
           b. Earth Movement Annual Aggregate                                           surance for the applicable project;
              Limit                                                                  c. The remaining portion of any Earth
                  The applicable Earth Movement Annual                                  Movement Hazard Zone Annual Aggre-
                  Aggregate Limit of Insurance shown in                                 gate Limit of Insurance for the applicable
                  the Declarations is the most we will pay                              Hazard Zone; or
                  for each project for all covered earth
                                                                                     d. The remaining portion of any Earth
                  movement occurrences in any one policy
                  year.                                                                 Movement Annual Aggregate Limit of In-
                                                                                        surance For All Projects and Hazard
                  Each policy year:                                                     Zones Combined.
                  (1) Begins with the inception date or an-                E. DEDUCTIBLE
                      niversary date of this policy; and
                                                                                The following Deductible provisions apply to the
                  (2) Ends at the next anniversary date or
                                                                                insurance provided by this endorsement.
                      the expiration date of this policy.
                                                                                1. The Deductible(s) applicable to loss or dam-
       2. Earth Movement Hazard Zone Annual Ag-
          gregate Limit Of Insurance                                               age under this endorsement apply separately
                                                                                   to each project in any one occurrence and
           If shown in the Declarations, the applicable                            apply in addition to any Special Time Element
           Earth Movement Hazard Zone Annual Aggre-                                Deductibles or Waiting Periods in this Cover-
           gate Limit of Insurance is the most we will pay                         age Part that apply in the same occurrence.
           in total for all earth movement occurrences in
           any one policy year regardless of the number                         2. Percentage Deductible
           of projects that are located within the applica-                          When a percentage (%) is shown in the
           ble Hazard Zone.                                                          Schedule as the applicable Earth Movement


    Page 2 of 5                        © 2013 The Travelers Indemnity Company. All rights reserved.                      CM T2 29 09 13
                             Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                     TRAV-FCI-000041
                                                                                                    Travelers Doc Mgmt 41 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 43 of
                                      83




                                                                                                COMMERCIAL INLAND MARINE


          Deductible, we will calculate the dollar                          3. Dollar Deductible
          amount of the Deductible by multiplying the                            When a dollar amount is shown in the Sched-
          applicable percentage shown in the Schedule
                                                                                 ule, we will not pay for loss or damage in any
          by the total value of Covered Property at the
                                                                                 one occurrence until the amount of loss or
          applicable job site at the time of loss or dam-
                                                                                 damage exceeds the applicable Earth Move-
          age. We will not pay for loss or damage in
          any one occurrence until the amount of loss                            ment Deductible shown in the Schedule. We
          or damage exceeds such calculated dollar                               will then pay the amount of loss or damage in
          amount. We will then pay the amount of loss                            excess of the Deductible, up to the applicable
          or damage in excess of the Deductible, up to                           Limit of Insurance.
          the applicable Limit of Insurance.                                4. The Earth Movement Deductible does not
          In no event will the applicable Deductible be                        apply to property in temporary storage await-
          less than any applicable minimum, or more                            ing delivery to the job site.
          than any applicable maximum, amount shown
          in the Schedule.




    CM T2 29 09 13                 © 2013 The Travelers Indemnity Company. All rights reserved.                          Page 3 of 5
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                 TRAV-FCI-000042
                                                                                                Travelers Doc Mgmt 42 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 44 of
                                      83




    COMMERCIAL INLAND MARINE


    F. HAZARD ZONES
       The following list of High Hazard Counties and Moderate Hazard Counties or Independent Cities apply to this
       endorsement. Independent Cities designated by an asterisk *.

       State             High Hazard Counties                      Moderate Hazard Counties And
                                                                   Independent Cities
       Alaska            Entire State                              None
       Arizona           None                                      Yuma
       Arkansas          Clay                                      Arkansas              Izard             Prairie
                         Mississippi                               Craighead             Jackson           Randolph
                                                                   Crittendon            Lawrence          Sharp
                                                                   Cross                 Lee               St. Francis
                                                                   Cleburne              Lonoke            Stone
                                                                   Fulton                Monroe            White
                                                                   Greene                Phillips          Woodruff
                                                                   Independence          Poinsett
       California        Entire State                              None
       Hawaii            Entire State                              None
       Idaho             None                                      Bear Lake             Fremont           Teton
       Illinois          Pulaski                                   Alexander             Jackson           Randolph
                                                                   Bond                  Jasper            Richland
                                                                   Clay                  Jefferson         St. Clair
                                                                   Clinton               Johnson           Saline
                                                                   Crawford              Lawrence          Shelby
                                                                   Cumberland            Macoupin          Union
                                                                   Edwards               Madison           Wabash
                                                                   Effingham             Marion            Washington
                                                                   Fayette               Massac            Wayne
                                                                   Franklin              Monroe            White
                                                                   Gallatin              Montgomery        Williamson
                                                                   Hamilton              Perry
                                                                   Hardin                Pope
       Indiana           None                                      Adams                 Pike              Sullivan
                                                                   Gibson                Posey             Vanderburgh
                                                                   Jay                   Randolph          Warrick
                                                                   Knox                  Spencer
       Kentucky          Fulton                                    Ballard               Hancock           Muhlenburg
                         Hickman                                   Caldwell              Henderson         Ohio
                                                                   Calloway              Hopkins           Todd
                                                                   Carlisle              Livingston        Trigg
                                                                   Christian             Lyon              Union
                                                                   Crittenden            Marshall          Webster
                                                                   Daviess               McCracken
                                                                   Graves                McLean
       Mississippi       None                                      Alcorn                Marshall          Tate
                                                                   Bolivar               Panola            Tippah
                                                                   Coahoma               Quitman           Tunica
                                                                   DeSoto                Pontotoc          Union
                                                                   Lafayette             Tallahatchie


    Page 4 of 5                     © 2013 The Travelers Indemnity Company. All rights reserved.                      CM T2 29 09 13
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                  TRAV-FCI-000043
                                                                                                 Travelers Doc Mgmt 43 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 45 of
                                      83




                                                                                               COMMERCIAL INLAND MARINE


       State            High Hazard Counties                     Moderate Hazard Counties And
                                                                 Independent Cities
       Missouri         Dunklin                                  Bollinger             Jefferson         St. Francois
                        Mississippi                              Butler                Perry             St. Genevieve
                        New Madrid                               Cape Girardeau        Madison           St. Louis
                        Pemiscot                                 Carter                Oregon            St. Louis City*
                                                                 Crawford              Reynolds          Stoddard
                                                                 Dent                  Ripley            Texas
                                                                 Franklin              Scott             Washington
                                                                 Howell                Shannon           Wayne
                                                                 Iron                  St. Charles
       Montana          None                                     Flathead              Lake              Madison
                                                                 Gallatin
       Nevada           None                                     Carson City*          Lyon              Storey
                                                                 Douglas               Mineral           Washoe
                                                                 Esmeralda             Nye
       Ohio             None                                     Allen                 Hardin            Paulding
                                                                 Auglaize              Henry             Preble
                                                                 Champaign             Logan             Putnam
                                                                 Clark                 Madison           Shelby
                                                                 Darke                 Mercer            Union
                                                                 Greene                Miami             Van Wert
                                                                 Hancock               Montgomery        Wyandot
       Oregon           None                                     Coos                  Curry             Klamath
                                                                 Marion                Multnomah         Washington
       Puerto Rico      Entire Commonwealth                      None
       South Carolina   None                                     Beaufort              Charleston        Dorchester
                                                                 Berkeley              Colleton          Georgetown
       Tennessee        Dyer                                     Carroll               Hardin            McNairy
                        Lake                                     Chester               Haywood           Montgomery
                        Lauderdale                               Crockett              Henderson         Shelby
                        Obion                                    Fayette               Henry             Stewart
                        Tipton                                   Gibson                Houston           Weakley
                                                                 Hardeman              Madison
       Utah             None                                     Box Elder             Davis             Weber
                                                                 Cache                 Salt Lake         Utah
       Washington       None                                     Clallam               King              Pierce
                                                                 Clark                 Kitsap            San Juan
                                                                 Cowlitz               Kittitas          Skagit
                                                                 Grays Harbor          Lewis             Snohomish
                                                                 Island                Mason             Thurston
                                                                 Jefferson             Pacific           Whatcom
       Wyoming          None                                     Lincoln               Teton




    CM T2 29 09 13                © 2013 The Travelers Indemnity Company. All rights reserved.                             Page 5 of 5
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                TRAV-FCI-000044
                                                                                               Travelers Doc Mgmt 44 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 46 of
                                      83




                                                                                                  COMMERCIAL INLAND MARINE


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

             CONSTRUCTION PAK                   BUILDERS' RISK AMENDATORY ENDORSEMENT

                  FLOOD CAUSE OF LOSS BY FLOOD ZONE
    This endorsement modifies insurance provided under the following:
           CONSTRUCTION PAK             BUILDERS' RISK COVERAGE FORM
           CONSTRUCTION PAK             BUILDERS' RISK SPECIAL TIME ELEMENT COVERAGE FORM
    A. APPLICATION OF THIS ENDORSEMENT                                                       the CONSTRUCTION PAK BUILD-
       1. This endorsement applies to projects you re-                                       ERS' RISK COVERAGE FORM;
          port to us that are located within the Flood                             b. Any other insurance provided under the
          Zone or non-participating or suspended                                      Coverage Forms shown above for loss or
          community (as classified under the National                                 damage to which the Water exclusion in
          Flood Insurance Program) for which a Flood                                  Section B EXCLUSIONS, Part 1, Para-
          Limit of Insurance is shown in the Flood Zone                               graph g. of the CONSTRUCTION PAK
          Supplemental Declarations.                                                  BUILDERS' RISK COVERAGE FORM
           This endorsement also applies to:                                          does not apply.
           a. Temporary storage locations if property at                 B. COVERED CAUSES OF LOSS
               such a location is destined to become a                        "Flood" is added to the Covered Causes of Loss
               part of the project at the job site to which                   and to the "specified causes of loss":
               this endorsement applies;                                      All "flood" loss that occurs:
           b. The Civil Authority Additional Coverage in                      1. During a continuous or protracted event, such
              the CONSTRUCTION PAK BUILDERS'                                     as a period of continued rising or overflow of
              RISK SPECIAL TIME ELEMENT COV-                                     any river(s), stream(s) or any body(ies) of wa-
              ERAGE FORM, but only with respect to                               ter and the subsidence of same within the
              the job site to which this endorsement                             banks of such river(s), stream(s) or body(ies)
              applies; and                                                       of water; or
           c. Any Ingress or Egress Additional Cover-                         2. Due to any tidal wave or series of tidal waves
              age as otherwise provided by the CON-                              that occur within any 168 hour period;
              STRUCTION PAK           BUILDERS' RISK
              SPECIAL TIME ELEMENT COVERAGE                                   will constitute a single "flood" occurrence. If
              FORM, but only with respect to the job                          "f lood" loss commences prior to the expiration
              site to which this endorsement applies.                         date of this policy and the "flood" occurrence ex-
                                                                              tends beyond the expiration date of this policy,
       2. This endorsement does not apply to, or mod-                         the expiration date of this policy will not reduce
          ify, any limits or deductibles that apply to:                       the "flood" occurrence period.
           a. The insurance otherwise provided under                     C. FLOOD DEFINED
              the Coverage Forms shown above for
              loss or damage by:                                              The following is added to Section F             DEFINI-
                                                                              TIONS of the CONSTRUCTION PAK                    BUILD-
               (1) Fire, explosion or sprinkler leakage
                                                                              ERS' RISK COVERAGE FORM:
                   that results from "flood"; or
               (2) Water or sewage from drains within a                       "Flood" means the following, all whether naturally
                   building if the backup or overflow is                      occurring or due to man-made or other artificial
                   not otherwise directly or indirectly                       causes, and includes waterborne material carried
                   caused by Water that is excluded in                        or otherwise moved by any of the water referred
                   provisions (a), (b), (d) or (e) of the                     to in Paragraphs 1., 3. and 4. below and material
                   Water exclusion in Section B       EX-                     carried or otherwise moved by mudslide or mud-
                   CLUSIONS, Part 1, Paragraph g. of                          flow:



    CM T2 33 09 13                   © 2013 The Travelers Indemnity Company. All rights reserved.                          Page 1 of 3
                           Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                   TRAV-FCI-000045
                                                                                                  Travelers Doc Mgmt 45 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 47 of
                                      83




    COMMERCIAL INLAND MARINE


       1. Flood, surface water, waves (including tidal                           2. The following additional exclusion applies to
          wave and tsunami), tides, tidal water, over-                              the coverage provided under this endorse-
          flow of any body of water, or spray from any                              ment:
          of these, all whether driven by wind (including                             We will not pay for loss or damage caused by
          storm surge) or not;                                                        or resulting from any "flood" occurrence that
       2. Mudslide or mudflow;                                                        begins before the inception of this insurance.
       3. Water or sewage that backs up, overflows or                            3. If, at the time of loss, Covered Property at any
          is otherwise discharged from a sewer, drain,                              job site is located within more than one Flood
          sump, sump pump or related equipment (oth-                                Zone or community, coverage under this en-
          er than the backup or overflow of water or                                dorsement will be subject to the applicable
                                                                                    Limit of Insurance and deductible, if any, that
          sewage from drains within a building to which
                                                                                    would apply under the Coverage Forms
          the exception in provision (c) of the Water ex-
                                                                                    shown above if that Covered Property was
          clusion in Section B EXCLUSIONS, Part 1,
                                                                                    wholly located within the most hazardous of
          Paragraph g. of the CONSTRUCTION PAK                                      the Flood Zones or communities, as stated
          BUILDERS' RISK COVERAGE FORM ap-                                          below.
          plies); and
                                                                                      The following listing of Flood Zones and
       4. Water under the ground surface pressing on,                                 communities, as classified under the National
          or flowing or seeping through:                                              Flood Insurance Program, is in order of the
           a. Foundations, walls, floors or paved sur-                                most hazardous to least hazardous:
              faces;                                                                  a. Flood Zone V and Flood Zones prefixed
           b. Basements, whether paved or not; or                                        V;
           c. Doors, windows or other openings.                                       b. Flood Zone A and Flood Zones prefixed
                                                                                         A;
    D. EXCLUSIONS AND RELATED PROVISIONS
                                                                                      c. Flood Zone D;
       1. Under the EXCLUSIONS contained in Sec-
                                                                                      d. Non-Participating or Suspended Commu-
          tion B EXCLUSIONS, Part 1. of the CON-
                                                                                         nities;
          STRUCTION PAK BUILDERS' RISK COV-
          ERAGE FORM:                                                                 e. Flood Zone B, Flood Zone X (shaded)
                                                                                         and Flood Zone X-500;
           a. Exclusion a., Earth Movement, does not
              apply to the coverage otherwise provided                                f. Flood Zone C and Flood Zone X (un-
              under this endorsement for loss or dam-                                    shaded).
              age caused by or resulting from:                              E. LIMITS OF INSURANCE
                  (1) Mudslide or mudflow that is caused                         1. The following Limits of Insurance apply to
                      by or precipitated by the accumula-                           each project you report to us that is located
                      tion or runoff of water on or below the                       within the Flood Zone or community for which
                      surface of the ground; or                                     a Flood Limit of Insurance is shown in the
                                                                                    Flood Zone Supplemental Declarations:
                  (2) "Flood" that is attributable to an Earth
                      Movement, such as tsunami, but this                             a. Flood Occurrence Limit
                      exception does not apply to loss or                                  The applicable Flood Occurrence Limit of
                      damage caused by or resulting from                                   Insurance shown in the Declarations is
                      any excluded Earth Movement that                                     the most we will pay in any one occur-
                      results from such "flood".                                           rence for each project, regardless of the
                                                                                           number or types of coverages (including
           b. Exclusion g., Water, does not apply to the
                                                                                           "business income", "rental value", "soft
              coverage provided under this endorse-
                                                                                           costs" or any other time element cover-
              ment.
                                                                                           age). Amounts payable under any Addi-
           The remaining Exclusions and the Limitations                                    tional Coverage or Coverage Extension
           that apply to the CONSTRUCTION PAK                                              do not increase the applicable Flood Oc-
           BUILDERS' RISK COVERAGE FORM apply                                              currence Limit of Insurance. The applica-
           to the coverage provided under this en-                                         ble Occurrence Limit is part of, and does
           dorsement.                                                                      not increase, the Limit of Insurance that


    Page 2 of 3                         © 2013 The Travelers Indemnity Company. All rights reserved.                      CM T2 33 09 13
                              Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                      TRAV-FCI-000046
                                                                                                     Travelers Doc Mgmt 46 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 48 of
                                      83




                                                                                                 COMMERCIAL INLAND MARINE


             otherwise applies under this Coverage                                c. The remaining portion of any Flood Zone
             Part.                                                                   Annual Aggregate Limit of Insurance for
          b. Flood Annual Aggregate Limit                                            the applicable Flood Zone or Community;
                                                                                     or
              The applicable Flood Annual Aggregate
              Limit shown in the Declarations is the                              d. The remaining portion of any Flood An-
              most we will pay for each project for all                              nual Aggregate Limit of Insurance For All
              covered "flood" occurrences in any one                                 Projects, Flood Zones and Communities
              policy year.                                                           Combined.
              Each policy year:                                         F. DEDUCTIBLE
              (1) Begins with the inception date or an-                      The following Deductible provisions apply to the
                  niversary date of this policy; and                         insurance provided by this endorsement.
              (2) Ends at the next anniversary date or                       1. The Deductible(s) applicable to loss or dam-
                  the expiration date of this policy.                           age under this endorsement apply separately
       2. Flood Zone Annual Aggregate Limit Of In-                              to each project in any one occurrence and
          surance                                                               apply in addition to any other Special Time
          If shown in the Declarations, the applicable                          Element Deductibles or Waiting Periods in
          Flood Zone Annual Aggregate Limit of Insur-                           this Coverage Part that apply in the same oc-
          ance is the most we will pay in total for all                         currence.
          "flood" occurrences in any one policy year re-                     2. Percentage Deductible
          gardless of the number of projects that are lo-
                                                                                  When a percentage (%) is shown in the Dec-
          cated within the applicable Flood Zone or
          Community.                                                              larations as the applicable Flood Deductible,
                                                                                  we will calculate the dollar amount of the De-
          Each policy year:                                                       ductible by multiplying the applicable per-
          a. Begins with the inception date or anniver-                           centage shown in the Declarations by the to-
             sary date of this policy; and                                        tal value of Covered Property at the applica-
          b. Ends at the next anniversary date or the                             ble job site at the time of loss or damage. We
             expiration date of this policy.                                      will not pay for loss or damage in any one oc-
                                                                                  currence until the amount of loss or damage
       3. Flood Annual Aggregate Limit of Insur-                                  exceeds such calculated dollar amount. We
          ance For All Projects, Flood Zones and                                  will then pay the amount of loss or damage in
          Communities Combined
                                                                                  excess of the Deductible, up to the applicable
          The Flood Annual Aggregate Limit of Insur-                              Limit of Insurance.
          ance For All Projects, Flood Zone and Com-
          munities Combined shown in the Declarations                             In no event will the applicable Deductible be
          is the most we will pay in total for all "flood"                        less than any applicable minimum, or more
          occurrences in any one policy year regardless                           than any applicable maximum, amount shown
          of the number of projects, Flood Zones or                               in the Declarations.
          Communities involved.                                              3. Dollar Deductible
          Each policy year:                                                       When a dollar amount is shown in the Decla-
          a. Begins with the inception date or anniver-                           rations, we will not pay for loss or damage in
             sary date of this policy; and                                        any one occurrence until the amount of loss
          b. Ends at the next anniversary date or the                             or damage exceeds the applicable Flood De-
             expiration date of this policy.                                      ductible shown in the Declarations. We will
                                                                                  then pay the amount of loss or damage in ex-
       4. The most we will pay for loss or damage                                 cess of the Deductible, up to the applicable
          caused by "flood" is the least of:                                      Limit of Insurance.
          a. The Flood Occurrence Limit of Insurance                         4. The Flood Deductible does not apply to prop-
             for the applicable project;                                        erty in temporary storage awaiting delivery to
          b. The remaining portion of any Flood An-                             the job site.
             nual Aggregate Limit of Insurance for the
             applicable project;


    CM T2 33 09 13                  © 2013 The Travelers Indemnity Company. All rights reserved.                          Page 3 of 3
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                  TRAV-FCI-000047
                                                                                                 Travelers Doc Mgmt 47 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 49 of
                                      83




                                                                                                    COMMERCIAL INLAND MARINE


          THIS ENDORSEMENT CHANGES THE POLICY. PLE ASE READ IT CAREFULLY.

                                  FEDERAL TERRORISM RISK
                                INSURANCE ACT DISCLOSURE
    This endorsement modifies insurance provided under the following:
            COMMERCIAL INLAND MARINE COVERAGE PART
    The federal Terrorism Risk Insurance Act of 2002 as                    83% with respect to such Insured Losses occurring in
    amended ("TRIA") establishes a program under which                     calendar year 2017.
    the Federal Government may partially reimburse "In-                    82% with respect to such Insured Losses occurring in
    sured Losses" (as defined in TRIA) caused by "Acts                     calendar year 2018.
    Of Terror ism" (as defined in TRIA). "Act Of Terrorism"
    is defined in Section 102(1) of TRIA to mean any act                   81% with respect to such Insured Losses occurring in
    that is certified by the Secretary of the Treasury in                  calendar year 2019.
    consultation with the Secretary of Homeland Security                   80% with respect to such Insured Losses occurring in
    and the Attorney General of the United States to be                    calendar year 2020.
    an act of terroris m; to be a violent act or an act that is            In no event, however, will the Federal Government be
    dangerous to human life, property, or infrastructure; to               required to pay any portion of the amount of such In-
    have resulted in damage within the United States, or                   sured Losses occurring in a calendar year that in the
    outside the United States in the case of certain air                   aggregate exceeds $100 billion, nor will any Insurer
    carriers or vessels or the premises of a United States                 be required to pay any portion of such amount provid-
    Mission; and to have been committed by an individual                   ed that such Insurer has met its Insurer Deductible.
    or individuals as part of an effort to coerce the civilian             Therefore, if such Insured Losses occurring in a cal-
    population of the United States or to influence the                    endar year exc eed $100 billion in the aggregate, the
    policy or af fect the conduct of the United States Gov-                amount of any payments by the Federal Government
    ernment by c oercion.                                                  and any coverage provided by this polic y for losses
    The Federal Government's share of compensation for                     caused by Acts Of Terrorism may be reduced.
    such Insured Losses is established by TRIA and is a                    The charge for such Insured Losses under this Cov-
    percentage of the amount of such Insured Losses in                     erage Part is included in the Coverage Part premium.
    exc ess of each Insurer's "Insurer Deductible" (as de-                 The charge for such Insured Losses that has been
    fined in TRIA), subject to the "Program Trigger" (as                   included for this Coverage Part is indicated below,
    def ined in TRIA). Through 2020, that percentage is                    and does not include any charge for the portion of
    established by TRIA as follows:                                        such Insured Losses covered by the Federal Gov-
    85% with respect to such Insured Losses occurring in                   ernment under TRIA:
    calendar year 2015.
                                                                                1% of your total Commercial Inland Marine Cov-
    84% with respect to such Insured Losses occurring in                        erage Part premium.
    calendar year 2016.




    CM T3 98 01 15                     © 2015 The Travelers Indemnity Company. All rights reserved.                          Page 1 of 1
                             Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                     TRAV-FCI-000048
                                                                                                    Travelers Doc Mgmt 48 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 50 of
                                      83




                                                                                                 COMMERCIAL INLAND MARINE


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

             CONSTRUCTION PAK                  BUILDERS' RISK AMENDATORY ENDORSEMENT

                         REPORTING AND ADJUSTMENT OF
                         PREMIUM COVERED PROPERTY
    This endorsement modifies insurance provided under the following:
           CONSTRUCTION PAK            BUILDERS' RISK COVERAGE FORM
    A. The Premium Adjustment Additional Condition in                             (1) Project Premium Calculation
       Section E     ADDITIONAL CONDITIONS is re-                                     (a) We will develop the applicable
       placed by the following:                                                           monthly Covered Property Rate by
       Premium Adjustment                                                                 dividing the applicable Covered
                                                                                          Property Rate shown in the Declara-
       a. Reports                                                                         tions by the number of months in the
           Within 30 days after the end of each Report-                                   Adjustment Period.
           ing Period shown in the Declarations, you                                  (b) For each month during the Adjust-
           must send the following to us, in writing, for                                 ment Period, we will multiply the ap-
           each project under construction at any time                                    plicable monthly Covered Property
           during the Reporting Period:                                                   Rate by the "total project value" re-
           (1) The project number or unique identifier                                    ported for each project under con-
               you assign for identification purposes;                                    struction during that month = Project
           (2) The applicable Coverage Group as de-                                       Monthly Earned Premium.
               scribed in the Declarations;                                       (2) Total Premium For The Adjustment Pe-
           (3) The "total project value";                                             riod and Premium Adjustment
           (4) The project description, including the fol-                            To calculate the amount of premium you
               lowing as needed to categorize the pro-                                owe us for all projects under construction
               ject within the applicable Coverage Group                              during the Adjustment Period, we will:
               described in the Declarations:                                         Step 1: Calculate the Total Earned Pre-
               (a) Type of construction;                                              mium for the Adjustment Period by add-
                                                                                      ing the Project Monthly Earned Premiums
               (b) Number of stories;                                                 from Paragraph b. (1) (b) above together
               (c) Total square feet;                                                 = Total Earned Premium.
               (d) Public protection class; and                                        Step 2: Subtract the Total Earned Pre-
               (e) Intended occupancy;                                                 mium from the Deposit Premium until it is
                                                                                       used up. You will then pay us the addi-
           (5) The job site location, including street ad-
               dress, city, state and zip code;                                        tional premium that exceeds the Deposit
                                                                                       Premium.
           (6) The date construction started and cover-
               age under this policy began; and                                        All additional premium is due and payable
                                                                                       as of the date of each Premium Adjust-
           (7) If applicable during the reporting period,                              ment.
               the date construction was completed and
               coverage under this policy ended.                                       We will pay you any unused amount of
                                                                                       your Deposit Premium in excess of the
       b. Premium                                                                      Minimum Earned Premium shown in the
           Your Deposit Premium shown in the Declara-                                  Declarations at the end of the policy pe-
           tions is subject to adjustment at the end of                                riod.
           each Adjustment Period shown in the Decla-                             (3) If a project's "total project value" used in
           rations using the reports you sent to us and
                                                                                      Paragraph b. (1) (b) above for the most
           the following procedures:
                                                                                      recent Reporting Period is different from


    CM T6 62 03 14                  © 2014 The Travelers Indemnity Company. All rights reserved.                          Page 1 of 2
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                  TRAV-FCI-000049
                                                                                                 Travelers Doc Mgmt 49 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 51 of
                                      83




    COMMERCIAL INLAND MARINE


                  the value used at any other adjustment,                      The Extended Time To Report New Starts Limit of
                  all previous premium calculations for that                   Insurance shown in the Declarations is the most
                  project will be recalculated using the up-                   we will pay for loss, for each project, in any one
                  dated "total project value". The total pre-                  occurrence under this Coverage Extension.
                  mium difference will be added to the Total                   Any payment under this Coverage Extension is
                  Earned Premium in Step 1 of Paragraph                        included within and will not increase the applica-
                  b. (2) above.                                                ble Limit of Insurance.
       c. Cancellation                                                      C. The following is added to Section C LIMITS OF
                                                                               INSURANCE:
           If this policy is cancelled, you will report the
                                                                               Although the amount you report to us as the "total
           information in Paragraph a. above from the
                                                                               project value" for the project is used to calculate
           last Premium Adjustment Period up to and as                         premium, the Covered Property Limit of Insurance
           of the date of cancellation.                                        shown in the Declarations for the applicable Cov-
       d. Records                                                              erage Group is the most we will pay for each pro-
                                                                               ject in any one occurrence.
           You must keep accurate records of transac-
           tions used to develop the information required                   D. The Coinsurance Additional Condition in Section
           for Premium Adjustment.                                             E     ADDITIONAL CONDITIONS is replaced by
                                                                               the following:
       e. Penalty For Late Reporting
                                                                               If a Coinsurance Percentage is shown in the Dec-
           (1) Penalty For A Late Report                                       larations, the following condition applies sepa-
                  If at the time of loss or damage you had                     rately to each project:
                  failed to send us the required report as                     1. We will not pay the full amount of any loss if
                  stated in Paragraph a. above, we will be                          the actual "total project value" at the time of
                  liable only for the projects on the last re-                      the report you most recently sent us prior to
                  port we received. But if the report we did                        loss or damage multiplied by the stated Coin-
                  not receive is the initial report due for this                    surance Percentage is greater than the
                  policy, we will be liable for no more than                        amount you reported as the "total project val-
                  75% of the amount for which we would                              ue" on such report.
                  otherwise be liable.                                                Instead, we will determine the most we will
           (2) Penalty For Failing To Report A Pro-                                   pay using the following steps:
               ject On A Report We Received                                           Step 1: Multiply the actual "total project val-
                  If at the time of loss or damage you had                            ue" at the time of the report by the Coinsur-
                  failed to include the applicable project on                         ance Percentage.
                  the most recent report you sent us imme-                            Step 2: Divide the "total project value" you
                  diately prior to the loss or damage, we will                        reported by the figure determined in Step 1.
                  not pay for the loss or damage to such
                  project.                                                            Step 3: Multiply the total amount of the cov-
                                                                                      ered loss, before the application of any de-
                  But if construction on that project first be-                       ductible, by the figure determined in Step 2.
                  gan during the period of time within such
                  report, the Extended Time To Report New                             Step 4: Subtract the deductible from the fig-
                                                                                      ure determined in Step 3.
                  Starts Coverage Extension applies.
                                                                                      We will pay the amount determined in Step 4
    B. The following Coverage Extension is added to
                                                                                      or the applicable Limit of Insurance, which-
       Section A COVERAGE:
                                                                                      ever is less.
       Extended Time To Report New Starts
                                                                                      For the remainder, you will either have to rely
       If construction on a project first began during the                            on other insurance or absorb the loss your-
       period of time within the most recent report you                               self.
       sent us immediately prior to loss or damage and
                                                                                 2. Coinsurance does not apply to:
       you had failed to include such project on that re-
       port, coverage under this Coverage Form is ex-                                 a. Additional Coverages; or
       tended to apply to the project for up to 30 days                               b. Coverage Extensions.
       from the date the report was due.




    Page 2 of 2                         © 2014 The Travelers Indemnity Company. All rights reserved.                      CM T6 62 03 14
                              Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                      TRAV-FCI-000050
                                                                                                     Travelers Doc Mgmt 50 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 52 of
                                      83




                                                                                                  COMMERCIAL INLAND MARINE
    POLICY NUMBER: QT-660-142D8844-TIL-17                                                         ISSUE DATE: 10-24-17

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

             CONSTRUCTION PAK                   BUILDERS' RISK AMENDATORY ENDORSEMENT

     EXISTING BUILDINGS OR STRUCTURES THAT ARE NOT
                    COVERED PROPERTY
    This endorsement modifies insurance provided under the following:
           CONSTRUCTION PAK             BUILDERS' RISK COVERAGE FORM
    A. The following Coverage Extension is added to                           that existed prior to the inception of this policy,
       Section A COVERAGE:                                                    does not apply to this Coverage Extension.
       Existing Buildings Or Structures That Are Not                     C. The following is added to the Valuation Additional
       Covered Property                                                     Condition in Section E     ADDITIONAL CONDI-
       (1) We will pay for direct physical loss or damage                   TIONS:
           by a Covered Cause of Loss to existing build-                      In the event of loss or damage to any building or
           ings or structures that are not Covered Prop-                      structure to which this endorsement applies, the
           erty when:                                                         value of such building or structure will be the
           (a) The existing building or structure is at the                   lesser of the following:
               job site shown in the Declarations;                            1. The amount of your legal liability for the build-
           (b) Covered Property is contained within or is                        ing or structure at the time of loss or damage,
               attached to the existing building or struc-                       not to exceed the replacement cost, if the
               ture; and                                                         building or structure is repaired or replaced as
           (c) Such loss or damage to the existing build-                        soon as reasonably possible after the loss or
               ing or structure is directly caused by or di-                     damage; or
               rectly results from an insured contractor's                    2. The lesser of the following if the building or
               construction activities or operations at the                      structure is not repaired or replaced as soon
               job site shown in the Declarations.                               as reasonably possible after the loss or dam-
       (2) The most we will pay in any one occurrence                            age:
           under this Coverage Extension is:                                       a. The actual cash value of the building or
           $ 100,000               .                                                  structure at the time of loss or damage; or
       (3) We will not pay for any time element loss due                           b. The owner's acquisition cost of the build-
           to loss or damage to property described in                                 ing or structure if such building or struc-
           Paragraph (1), above.                                                      ture was acquired within 12 months prior
    B. Under Section A., Property and Costs Not Cov-                                  to the inception of this policy.
       ered 2.b., which excludes buildings or structures




    CM T6 88 09 13                   © 2013 The Travelers Indemnity Company. All rights reserved.                          Page 1 of 1
                           Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                   TRAV-FCI-000051
                                                                                                  Travelers Doc Mgmt 51 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 53 of
                                      83




                                                                                                  COMMERCIAL INLAND MARINE
    POLICY NUMBER: QT-660-142D8844-TIL-17                                                         ISSUE DATE: 10-24-17

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

             CONSTRUCTION PAK                   BUILDERS' RISK AMENDATORY ENDORSEMENT

    CONTINGENT BUILDERS' RISK COVERAGE                                                                         REPORTING
    This endorsement modifies insurance provided under the following:
           COMMERCIAL INLAND MARINE COVERAGE PART
    A. Application Of This Endorsement
       This endorsement applies only to projects for which you request Contingent Coverage (as outlined under
       Paragraph C.1. below) in the monthly report you are required to send to us under the applicable REPORTING
       AND ADJUSTMENT OF PREMIUM endorsement.
    B. The following is added under the Job Site Limits of Insurance and Rates Section of the COMMERCIAL
       INLAND MARINE COVERAGE PART DECLARATIONS:
       Contingent Coverage Rate Schedule
       The applicable rate shown below applies at each adjustment period to the "total project value" reported to us
       for each project that is within the indicated Coverage Group and for which you requested Contingent Cover-
       age in the required monthly report you send to us.
           Coverage                 Covered Property
           Group                    Rate (per $100)
           1                        .0067
           2                        .0037
           3                        .0013
           4                        .0013
           5                        .0013
           6                        .0013
    C. The following changes are made to the CON-                                       (3) Covered by this policy, but not cov-
       STRUCTION PAK BUILDERS' RISK COVER-                                                  ered by the "primary builders' risk pol-
       AGE FORM:                                                                            icy", except as excluded in Paragraph
       1. The following is added to Section A COV-                                          C.2. below or limited in Paragraph
          ERAGE:                                                                            C.3. below.
           Contingent Coverage                                                          If this policy applies on a contingent basis
           a. If a contract for construction requires a                                 under Paragraph C.1.a. above, we will
              "primary builders' risk policy" and that pol-                             not pay for:
              icy does not pay the full amount of your                                  (a) That portion of the loss or damage
              loss or damage, this policy only applies to                                   that is greater than the deductible
              such loss or damage:                                                          under this policy but less than the
              (1) Covered by this policy, if the "primary                                   deductible under the "primary build-
                  builders' risk policy" was, without your                                  ers' risk policy"; or
                  knowledge, cancelled or not pur-
                  chased;                                                               (b) Any loss of income, soft costs or ex-
                                                                                            tra expense.
              (2) In excess of the Limit of Insurance
                  under the "primary builders' risk pol-                           b. The amount we will pay for loss or dam-
                  icy", if such loss or damage is cov-                                age on a contingent basis under Para-
                  ered by this policy and by the "pri-                                graph C.1.a. above:
                  mary builders' risk policy"; or


    CM T6 99 09 13                    © 2013 The Travelers Indemnity Company. All rights reserved.                         Page 1 of 4
                           Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                   TRAV-FCI-000052
                                                                                                  Travelers Doc Mgmt 52 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 54 of
                                      83




    COMMERCIAL INLAND MARINE


                  (1) Is subject to the applicable deductible                             (1) Artificially generated electrical, mag-
                      under this policy;                                                      netic or electromagnetic energy that
                  (2) Will not be more than the applicable                                    damages, disturbs or otherwise inter-
                      Limit of Insurance under this policy;                                   feres with any:
                      and                                                                      (a) Electrical or electronic wire, de-
                  (3) Is the most we will pay whether or                                           vice, appliance, system or net-
                      not:                                                                         work; or
                      (a) The "primary builders' risk policy"                                  (b) Device, appliance, system or
                           contains a provision making it ex-                                      network utilizing cellular or satel-
                           cess or contributory; or                                                lite technology.
                      (b) The entire loss or damage would                                      Electrical, magnetic or electromag-
                          be covered by this policy in the                                     netic energy includes:
                          absence of this endorsement.
                                                                                               (i) Electrical current, including arc-
       2. The following is added to Section B                  EX-                                 ing;
          CLUSIONS:
                                                                                               (ii) Electrical charge produced or
           When this policy applies on a contingent ba-                                             conducted by a magnetic or elec-
           sis under Paragraph C.1.a.(3) above, the fol-                                            tromagnetic field;
           lowing exclusions apply whether or not such
           coverage is otherwise provided under this                                           (iii) Pulse of electromagnetic energy;
           policy:                                                                             (iv) Electromagnetic waves or micro-
           Contingent Coverage Exclusions                                                           waves.
           a. We will not pay for loss or damage                                               But if fire results, such fire is not ex-
              caused directly or indirectly by any of the                                      cluded under this Paragraph.
              following. Such loss or damage is ex-                                       (2) Explosion of steam boilers, steam
              cluded regardless of any other cause or                                         generators, steam pipes, steam en-
              event that contributes concurrently or in
                                                                                              gines or steam turbines owned or
              any sequence to the loss or damage.
                                                                                              leased by you, or operated under
              These exclusions apply whether or not
                                                                                              your control.
              the loss event results in widespread
              damage or affects a substantial area.                                            But if explosion of steam boilers,
                  (1) Earth movement as described in Sec-                                      steam generators, steam pipes,
                      tion B    EXCLUSIONS, Part 1.a. If                                       steam engines, or steam turbines re-
                      the Earth Movement Cause of Loss                                         sults in fire or combustion explosion,
                      or the Earthquake Cause of Loss en-                                      loss or damage caused by that fire or
                      dorsement is attached to this policy,                                    combustion explosion is not excluded
                      coverage under such endorsement                                          under this Paragraph. Loss or dam-
                      does not apply to any project to which                                   age caused by or resulting from the
                      this policy applies on a contingent                                      explosion of gases or fuel within the
                      basis under Paragraph C.1.a.(3)                                          furnace of any fired vessel or within
                      above.                                                                   the flues or passages through which
                                                                                               the gases of combustion pass is also
                  (2) Water as described in Section B                                          not excluded under this Paragraph.
                      EXCLUSIONS, Part 1.g. If the Flood
                                                                                          (3) Mechanical breakdown, including
                      Cause of Loss endorsement is at-
                                                                                              rupture or bursting caused by cen-
                      tached to this policy, coverage under
                      such endorsement does not apply to                                      trifugal force.
                      any project to which this policy ap-                                     But if mechanical breakdown results
                      plies on a contingent basis under                                        in any of the "specified causes of
                      Paragraph C.1.a.(3) above.                                               loss", building glass breakage or ele-
           b. We will not pay for loss or damage                                               vator collision, loss or damage
              caused by or resulting from any of the fol-                                      caused by such cause of loss is not
                                                                                               excluded under this Paragraph.
              lowing:


    Page 2 of 4                         © 2013 The Travelers Indemnity Company. All rights reserved.                     CM T6 99 09 13
                             Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                     TRAV-FCI-000053
                                                                                                    Travelers Doc Mgmt 53 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 55 of
                                      83




                                                                                                 COMMERCIAL INLAND MARINE


       3. The following Contingent Coverage Limita-                                    b. Premium
          tions are added:                                                                  (1) Project Premium Calculation
          When this policy applies on a contingent ba-                                            We will calculate the Total
          sis under Paragraph C.1.a.(3) above, the fol-                                           Monthly Contingent Coverage
          lowing limitations apply whether or not such                                            Earned Premium for the projects
          coverage is otherwise provided under this                                               you reported as covered on a
          policy:                                                                                 contingent basis using the follow-
          Contingent Coverage Limitations                                                         ing Steps:
          We will not pay for loss of or damage to prop-                                          Step 1:     For each month dur-
          erty as described and limited below. In addi-                                           ing the Adjustment Period, we will
          tion, we will not pay for any loss that is a con-                                       multiply the applicable monthly
          sequence of such loss or damage.                                                        Contingent Coverage Covered
          a. Steam boilers, steam pipes, steam en-                                                Property Rate shown in Section
             gines or steam turbines caused by or re-                                             B. above by the "total project
             sulting from any condition or event inside                                           value" reported for each project
             such equipment. But loss of or damage to                                             under construction during that
             such equipment caused by or resulting                                                month = Project Monthly Contin-
             from an explosion of gases or fuel within                                            gent Coverage Earned Premium.
             the furnace of any fired vessel or within                                            Step 2:    Calculate        the
             the flues or passages through which the                                              Monthly Contingent Coverage
             gases of combustion pass is not excluded                                             Earned Premium for the Adjust-
             under this Paragraph.                                                                ment Period by adding the Pro-
          b. Hot water boilers or other water heating                                             ject Monthly Contingent Cover-
             equipment caused by or resulting from                                                age Earned Premiums from Step
             any condition or event inside such boilers                                           1 above together = Monthly Con-
             or equipment, other than an explosion.                                               tingent Coverage Earned Pre-
                                                                                                  mium.
          c. Buildings or structures that existed prior
             to the project inception date.                                                       Step 3:     If a project's "total
                                                                                                  project value" used in Step 1
       4. The following changes are made to Section E                                             above for the most recent Report-
           Additional Conditions:                                                                 ing Period is different from the
          a. The following is added to the Premium                                                amounts used at any other ad-
             Adjustment Additional Condition in the                                               justment, all previous premium
             applicable REPORTING AND ADJUST-                                                     calculations for that project will be
             MENT OF PREMIUM endorsement:                                                         recalculated using the updated
                                                                                                  "total project value". The total
              Contingent Premium Adjustment                                                       premium difference will be added
              a. Reports                                                                          to the Monthly Contingent Cover-
                                                                                                  age Earned Premium in Step 2
                  If you want Contingent Coverage (as
                                                                                                  above = Total Monthly Contin-
                  outlined under Paragraph C.1. above)
                                                                                                  gent Coverage Earned Premium.
                  and the reduced Contingent Cover-
                  age Rate shown in Section B. above                                        (2) Adjustment
                  to apply to a project, you must re-                                             The Total Monthly Contingent
                  quest Contingent Coverage for the                                               Coverage Earned Premium will
                  that project in the monthly report you                                          be added to any Total Premium
                  are required to send to us under the                                            For The Adjustment Period under
                  applicable REPORTING AND AD-                                                    the applicable REPORTING AND
                  JUSTMENT OF PREMIUM endorse-                                                    ADJUSTMENT OF PREMIUM
                  ment.                                                                           endorsement.




    CM T6 99 09 13                   © 2013 The Travelers Indemnity Company. All rights reserved.                         Page 3 of 4
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                  TRAV-FCI-000054
                                                                                                 Travelers Doc Mgmt 54 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 56 of
                                      83




    COMMERCIAL INLAND MARINE


           b. The Additional Named Insured Additional                                          age Part we will pay only for the
              Condition is replaced by the following:                                          amount of covered loss in excess of
                                                                                               the amount due from that other insur-
                  Contractors, sub contractors and sub-sub
                                                                                               ance, whether you can collect on it or
                  contractors are included as Additional
                                                                                               not. But we will not pay more than the
                  Named Insureds when you have agreed
                                                                                               applicable Limit of Insurance.
                  in a written contract or written agreement,
                  executed prior to loss, to name such per-                               b. Contributing Insurance
                  sons or organizations as an Additional                                       You may have other insurance sub-
                  Named Insured, but only to the extent of                                     ject to the same plan, terms, condi-
                  their financial interest in the Covered                                      tions and provisions as the insurance
                  Property.                                                                    under this Coverage Part. If you do,
                                                                                               we will pay our share of the covered
           c. The following is added to the Duties In
                                                                                               loss. Our share is the proportion that
              The Event Of Loss Additional Condition:
                                                                                               the applicable Limit of Insurance un-
                  In the event of loss or damage to Cov-                                       der this Coverage Part bears to the
                  ered Property, you must promptly make a                                      Limits of Insurance of all insurance
                  claim in writing against any other party                                     covering on the same basis.
                  which may be liable for the loss or dam-
                                                                                          c. Excess Insurance
                  age and provide a copy of this claim to
                  us.                                                                          You may have excess insurance over
                                                                                               the Limit(s) of Insurance set forth in
           d. The Jurisdictional Inspections Additional
                                                                                               this Coverage Part without prejudice
              Condition is deleted.
                                                                                               to this Coverage Part. The existence
           e. The Other Insurance Additional Condition                                         of such insurance will not reduce our
              is replaced by the following:                                                    liability under this Coverage Part.
                  Other Insurance                                               5. The following Definition is added to Section F
                  The Other Insurance LOSS CONDITION                                DEFINITIONS:
                  in the COMMERCIAL INLAND MARINE                                    "Primary builders' risk policy" means an in-
                  CONDITIONS is replaced by the follow-                              surance policy, other than this policy that:
                  ing:
                                                                                     a. Provides, or is intended to provide, build-
                  a. Other Insurance                                                    ers' risk or equivalent coverage on Cov-
                      Except as stated in Paragraph                                     ered Property;
                      C.1.a.(2) above and in Paragraph b.                            b. Is obtained, or required to be obtained, by
                      Contributing Insurance and Para-                                  the owner or another party; and
                      graph c. Excess Insurance below, if
                                                                                     c. Insures, or is required to insure, your fi-
                      there is other insurance covering the
                                                                                        nancial interest.
                      same loss or damage as this Cover-




    Page 4 of 4                         © 2013 The Travelers Indemnity Company. All rights reserved.                     CM T6 99 09 13
                             Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                     TRAV-FCI-000055
                                                                                                    Travelers Doc Mgmt 55 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 57 of
                                      83




                                                            INTERLINE
                                                        ENDORSEMENTS




                                                                   TRAV-FCI-000056
                                                       Travelers Doc Mgmt 56 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 58 of
                                      83




   INTERLINE
   ENDORSEMENTS




                                                                   TRAV-FCI-000057
                                                       Travelers Doc Mgmt 57 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 59 of
                                      83




          THIS ENDORSEMENT CHANGES THE POLICY. PLE ASE READ IT CAREFULLY.

         AMENDMENT OF COMMON POLICY CONDITIONS
        PROHIBITED COVERAGE UNLICENSED INSURANCE
             AND TRADE OR ECONOMIC SANCTIONS
    This endorsement modifies insurance provided under the following:
            ALL COVERAGES INCLUDED IN THIS POLICY
    The following is added to the Common Policy Condi-                    b. The furnishing of certificates or other evi-
    tions:                                                                   dence of insurance in any country or jurisdic-
    Prohibited Coverage      Unlicensed Insurance                            tion in which we are not licensed to provide
                                                                             insurance.
    1. With res pect to loss sustained by any insured, or
       loss to any property, loc ated in a country or juris-         Prohibited Coverage            Trade Or Economic Sanc-
       diction in which we are not licensed to provide               tions
       this insurance, this insurance does not apply to              We will provide coverage for any loss, or otherwise
       the extent that insuring such loss would violate              will provide any benefit, only to the extent that provid-
       the laws or regulations of such country or jurisdic-          ing such coverage or benefit does not expose us or
       tion.                                                         any of our affiliated or parent companies to:
    2. We do not assume responsibility for:
                                                                     1. Any trade or economic sanction under any law or
        a. The payment of any fine, fee, penalty or other               regulation of the United States of America; or
           charge that may be impos ed on any person
           or organization in any country or jurisdiction            2. Any other applicable trade or ec onomic sanction,
           because we are not lic ensed to provide insur-               prohibition or res triction.
           ance in such c ountry or jurisdiction; or




    IL T4 12 03 15                  © 2014 The Travelers Indemnity Compa ny. All rights reserved.                   Page 1 of 1
                                                                                                         TRAV-FCI-000058
                                                                                             Travelers Doc Mgmt 58 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 60 of
                                      83




          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
    This endorsement modifies insurance provided under the following:
           BOILER AND MACHINERY COVERAGE PART
           COMMERCIAL EXCESS LIABILITY (UMBRELLA) INSURANCE
           COMMERCIAL GENERAL LIABILITY COVERAGE PART
           COMMERCIAL INLAND MARINE COVERAGE PART
           COMMERCIAL PROPERTY COVERAGE PART
           CYBERFIRST ESSENTIALS LIABILITY COVERAGE PART
           CYBERFIRST LIABILITY COVERAGE
           DELUXE PROPERTY COVERAGE PART
           EMPLOYEE BENEFITS LIABILITY COVERAGE PART
           EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
           EMPLOYMENT PRACTICES LIABILITY+ WITH IDENTITY FRAUD EXPENSE REIMBURSEMENT
               COVERAGE PART
           ENVIRONMENTAL HAZARD POLICY
           EQUIPMENT BREAKDOWN COVERAGE PART
           EXCESS (FOLLOWING FORM) LIABILITY INSURANCE
           LAW ENFORCEMENT LIABILITY COVERAGE PART
           LIMITED ABOVE GROUND POLLUTION LIABILITY COVERAGE PART
           LIQUOR LIABILITY COVERAGE PART
           MEDFIRST PRODUCTS/COMPLETED OPERATIONS, ERRORS AND OMISSIONS, AND
               INFORMATION SECURITY LIABILITY COVERAGE FORM
           OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
           PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
           PUBLIC ENTITY MANAGEMENT LIABILITY COVERAGE PART
           RAILROAD PROTECTIVE LIABILITY COVERAGE PART
           SPECIAL PROTECTIVE AND HIGHWAY LIABILITY POLICY NEW YORK DEPARTMENT OF
               TRANSPORTATION
           TRIBAL BUSINESS MANAGEMENT LIABILITY COVERAGE PART
           Any other Coverage Part or Coverage Form included in this policy that is subject to the federal Terrorism
               Risk Insurance Act of 2002 as amended


    The following is added to this policy. This provision                 "Certified act of terrorism" means an act that is certi-
    can limit coverage for any loss arising out of a "certi-              fied by the Secretary of the Treasury, in accordance
    fied act of terrorism" if such loss is otherwise covered              with the provisions of "TRIA", to be an act of terrorism
    by this policy. This provision does not apply if and to               pursuant to "TRIA". The criteria contained in "TRIA"
    the extent that coverage for the loss is excluded or                  for a "certified act of terrorism" include the following:
    limited by an exclusion or other coverage limitation for              1. The act resulted in insured losses in excess of $5
    losses arising out of "certified acts of terrorism" in an-                 million in the aggregate, attributable to all types of
    other endorsement to this policy.                                          insurance subject to "TRIA"; and
    If aggregate insured losses attributable to "certified                2. The act is a violent act or an act that is dangerous
    acts of terrorism" exceed $100 billion in a calendar                       to human life, property or infrastructure and is
    year and we have met our insurer deductible under                          committed by an individual or individuals as part
    "TRIA", we will not be liable for the payment of any                       of an effort to coerce the civilian population of the
    portion of the amount of such losses that exceeds                          United States or to influence the policy or affect
    $100 billion, and in such case, insured losses up to                       the conduct of the United States Government by
                                                                               coercion.
    that amount are subject to pro rata allocation in ac-
    cordance with procedures established by the Secre-                    "TRIA" means the federal Terrorism Risk Insurance
    tary of the Treasury.                                                 Act of 2002 as amended.


    IL T4 14 01 15                    © 2015 The Travelers Indemnity Company. All rights reserved.                           Page 1 of 1
                            Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                                                                     TRAV-FCI-000059
                                                                                                  Travelers Doc Mgmt 59 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 61 of
                                      83




          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
    This endorsement modifies insurance provided under the following:
           COMMERCIAL PROPERTY COVERAGE PART
           COMMERCIAL INLAND MARINE COVERAGE PART
           FARM COVERAGE PART
    A. The exclusion set forth in Paragraph B. applies to                     croorganism that induces or is capable of induc-
       all coverage under all forms and endorsements                          ing physical distress, illness or disease.
       that comprise this Coverage Part or Policy, in-                   C. With respect to any loss or damage subject to the
       cluding but not limited to forms or endorsements                     exclusion in Paragraph B., such exclusion super-
       that cover property damage to buildings or per-                      sedes any exclusion relating to "pollutants".
       sonal property and forms or endorsements that
                                                                         D. The terms of the exclusion in Paragraph B., or the
       cover business income, extra expense, rental
                                                                            inapplicability of this exclusion to a particular loss,
       value or action of civil authority.
                                                                            do not serve to create coverage for any loss that
    B. We will not pay for loss or damage caused by or                      would otherwise be excluded under this Coverage
       resulting from any virus, bacterium or other mi-                     Part or Policy.




    IL T3 82 05 13                   © 2013 The Travelers Indemnity Company. All rights reserved.                          Page 1 of 1
                           Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                   TRAV-FCI-000060
                                                                                                  Travelers Doc Mgmt 60 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 62 of
                                      83




          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                     COLORADO CHANGES CONCEALMENT,
                        MISREPRESENTATION OR FRAUD
    This endorsement modifies insurance prov ided under the following:
            CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
            COMMERCIAL AUTOMOBILE COVERAGE PART
            COMMERCIAL INLAND MARINE COVERAGE PART
            COMMERCIAL PROPERTY COVERAGE PART
            EQUIPMENT BREAKDOW N COVERAGE PART
            FARM COVERAGE PART FARM PROPERTY OTHER FARM PROVISIONS FORM                             ADDITIONAL
            COVERAGES, CONDITIONS, DEFINITIONS
            FARM COVERAGE PART LIVESTOCK COVERAGE FORM
            FARM COVERAGE PART MOBILE AGRICULTURAL MACHINERY AND
            EQUIPMENT COVERAGE FORM

    The CONCEALMENT, MISREPRESENTATION OR                      1. Concealment or misrepresentation of a material
    FRAUD Condition is replaced by the following:                 fact; or
    CONCEALMENT,          MISREPRESENTATION           OR       2. Fraud;
    FRAUD                                                      committed by you or any other insured ("insured") at
    We will not pay for any loss or damage in any case of:     any time and relating to coverage under this policy.




    IL 01 69 09 07                               ISO Properties, Inc., 2006                             Page 1 of 1
                                                                                             TRAV-FCI-000061
                                                                                 Travelers Doc Mgmt 61 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 63 of
                                      83




          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                     COLORADO CHANGES CANCELLATION
                            AND NONRENEWAL
    This endorsement modifies insurance prov ided under the following:
            CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
            COMMERCIAL AUTOMOBILE COVERAGE PART
            COMMERCIAL GENERAL LIABILITY COVERAGE PART
            COMMERCIAL INLAND MARINE COVERAGE PART
            COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
            COMMERCIAL PROPERTY COVERAGE PART
            CRIME AND FIDELITY COVERAGE PART
            EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
            EQUIPMENT BREAKDOW N COVERAGE PART
            FARM COVERAGE PART
            FARM UMBRELLA LIABILITY POLICY
            LIQUOR LIABILITY COVERAGE PART
            PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
    A. Paragraph 2. of the Cancellation Common Policy                          W e may only cancel this policy based on
       Condition is replaced by the following:                                 one or more of the following reasons:
       2. If this policy has been in effect for less than                      (1) Nonpayment of premium;
          60 days, we may cancel this policy by mailing                        (2) A false statement knowingly made by
          or deliv ering to the first Named Insured writ-                          the insured on the application for in-
          ten notice of cancellation at least:                                     surance; or
          a. 10 days before the effective date of can-                     (3) A substantial change in the exposure
               cellation if we cancel for nonpayment of                         or risk other than that indicated in the
               premium; or                                                      application and underwritten as of the
          b. 30 days before the effective date of can-                          effective date of the policy unless the
               cellation if we cancel for any other rea-                        first Named Insured has notified us of
               son.                                                             the change and we accept such
    B. The following is added to the Cancellation Com-                          change.
       mon Policy Condition:                                    C. The following is added and supersedes any other
       7. Cancellation Of Policies In Effect For 60                provision to the contrary:
          Days Or More                                              NONRENEWAL
            a. If this policy has been in effect for 60             If we decide not to renew this policy, we will mail
               days or more, or is a renewal of a policy            through first-class mail to the first Named Insured
               we issued, we may cancel this policy by              shown in the Declarations written notice of the
               mailing through first-class mail to the first        nonrenewal at least 45 days before the expiration
               Named Insured written notice of cancella-            date, or its anniversary date if it is a policy written
               tion:                                                for a term of more than one year or with no fixed
               (1) Including the actual reason, at least            expiration date.
                    10 days before the effective date of            If notice is mailed, proof of mailing will be suffi-
                    cancellation, if we cancel for non-             cient proof of notice.
                    payment of premium; or                      D. The following condition is added:
                (2) At least 45 days before the effective           INCREASE IN PREMIUM OR DECREASE IN
                    date of cancellation if we cancel for           COVERAGE
                    any other reason.




    IL 02 28 09 07                                ISO Properties, Inc., 2006                                  Page 1 of 2
                                                                                                  TRAV-FCI-000062
                                                                                      Travelers Doc Mgmt 62 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 64 of
                                      83




       W e will not increase the premium unilaterally or           2. A false statement knowingly made by the in-
       decrease the coverage benefits on renewal of this              sured on the application for insurance; or
       policy unless we mail through first-class mail writ-        3. A substantial change in the exposure or risk
       ten notice of our intention, including the actual              other than that indicated in the application
       reason, to the first Named Insured's last mailing              and underwritten as of the effective date of
       address known to us, at least 45 days before the               the policy unless the first Named Insured has
       effectiv e date.                                               notified us of the change and we accept such
       Any decrease in coverage during the policy term                change.
       must be based on one or more of the following               If notice is mailed, proof of mailing will be suffi-
       reasons:                                                    cient proof of notice.
       1. Nonpayment of premium;




    Page 2 of 2                                  ISO Properties, Inc., 2006                            IL 02 28 09 07
                                                                                               TRAV-FCI-000063
                                                                                   Travelers Doc Mgmt 63 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 65 of
                                      83




          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    EXCLUSION OF CERTAIN COMPUTER-RELATED LOSSES
                DUE TO DATES OR TIMES
    This endorsement modifies insurance provided under the following:
            BOILER AND MACHINERY COVERAGE PART
            COMMERCIAL CRIME COVERAGE PART
            COMMERCIAL INLAND MARINE COVERAGE PART
            COMMERCIAL PROPERTY COVERAGE PART
    A. We will not pay for loss ("loss") or damage                                  replacement or supervision provided or done
       caused directly or indirectly by any of the follow-                          by you or for you to determine, rectify or test
       ing. Such loss ("loss") or damage is excluded re-                            for, any potential or actual problems de-
       gardless of any other cause or event that contrib-                           scribed in Paragraph A.1. of this endorse-
       utes concurrently or in any sequence to the loss                             ment.
       ("loss") or damage.
                                                                          B. If an excluded Cause of Loss as described in
        1. The failure, malfunction or inadequacy of:                        Paragraph A. of this endorsement results:
            a. Any of the following, whether belonging to                      1. In a Covered Cause of Loss under the Boiler
               any insured or to others:                                          and Machinery Coverage Part, the Commer-
                (1) Computer hardware, including micro-                           cial Crime Coverage Part or the Commercial
                    processors;                                                   Inland Marine Coverage Part; or
                (2) Computer application software;                             2. Under the Commercial Property Coverage
                (3) Computer operating systems and re-                            Part:
                    lated software;                                                 a. In a "Specified Cause of Loss", in eleva-
                (4) Computer networks;                                                 tor collision resulting from mechanical
                (5) Microprocessors (computer chips) not                               breakdown, or from theft (if insured) un-
                    part of any computer system; or                                    der the Causes of Loss Special Form;
                                                                                       or
                (6) Any other computerized or electronic
                    equipment or components; or                                     b. In a Covered Cause of Loss under the
                                                                                       Causes of Loss    Basic Form or the
            b. Any other products, and any services,
                                                                                       Causes of Loss Broad Form;
               data or functions that directly or indirectly
               use or rely upon, in any manner, any of                         we will pay only for the loss ("loss") or damage
               the items listed in Paragraph A.1.a. of this                    caused by such "Specified Cause of Loss", eleva-
               endorsement;                                                    tor collision, theft, or a Covered Cause of Loss.
        due to the inability to correctly recognize, proc-                C. We will not pay for repair, replacement or modifi-
        ess, distinguish, interpret or accept one or more                    cation of any items in Paragraphs A.1.a. and
        dates or times. An example is the inability of                       A.1.b. of this endorsement to correct any defi-
        computer software to recognize the year 2000.                        ciencies or change any features.
        2. Any advice, consultation, design, evaluation,
           inspection, installation, maintenance, repair,




    IL T3 55 05 13                    © 2013 The Travelers Indemnity Company. All rights reserved.                          Page 1 of 1
                            Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                    TRAV-FCI-000064
                                                                                                   Travelers Doc Mgmt 64 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 66 of
                                      83




                                         POLICYHOLDER NOTICES




                                                                   TRAV-FCI-000065
                                                       Travelers Doc Mgmt 65 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 67 of
                                      83




   POLICYHOLDER NOTICES




                                                                   TRAV-FCI-000066
                                                       Travelers Doc Mgmt 66 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 68 of
                                      83




              IMPORTANT NOTICE                 INDEPENDENT AGENT AND BROKER
                                              COMPENSATION

    NO COVERAGE IS PROVIDED BY THIS NOTICE. THIS NOTICE DOES NOT AMEND ANY
    PROVISION OF YOUR POLICY. YOU SHOULD REVIEW YOUR ENTIRE POLICY
    CAREFULLY FOR COMPLETE INFORMATION ON THE COVERAGES PROVIDED AND TO
    DETERMINE YOUR RIGHTS AND DUTIES UNDER YOUR POLICY. PLEASE CONTACT
    YOUR AGENT OR BROKER IF YOU HAVE ANY QUESTIONS ABOUT THIS NOTICE OR
    ITS CONTENTS. IF THERE IS ANY CONFLICT BETWEEN YOUR POLICY AND THIS
    NOTICE, THE PROVISIONS OF YOUR POLICY PREVAIL.


    For information about how Travelers compensates independent agents and brokers, please visit
    www.travelers.com, call our toll-free telephone number 1-866-904-8348, or request a written copy from Marketing
    at One Tower Square, 2GSA, Hartford, CT 06183.




    PN T4 54 01 08                                                                                      Page 1 of 1
                                                                                             TRAV-FCI-000067
                                                                                 Travelers Doc Mgmt 67 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 69 of
                                      83




    To Our Valued Customer,

    Each year, homeowners and business owners across the nation sustain
    significant weather-related property damage due to floods. These can
    include losses caused by waves, tidal waters, the overflow of a body of
    water, the rapid accumulation or runoff of surface water, and mudslide. In
    nearly all cases, these flood losses cannot be prevented or even
    anticipated. And, in many instances, the losses are devastating.

    Most standard property insurance policies, including most of our policies,
    do not provide coverage for flood losses. While flood coverage is often
    available primarily through the National Flood Insurance Program it is
    rarely purchased. Unfortunately, each year we find that some policyholders
    are surprised and disappointed to learn that damages they have suffered
    as a direct result of flood are not covered under the policies they have
    purchased.

    Please review your insurance coverage with your agent or Company
    representative. As you consider the need for flood insurance, keep in mind
    that floods can, and do, occur in locations all over the country. They are
    not limited to coastal areas or locations with nearby rivers or streams.
    Several inches of rain falling over a short period of time can cause flood
    damage, even in normally dry areas that are not prone to flooding.

    For further information about Flood Insurance, contact your agent or
    company representative, or contact the National Flood Insurance Program
    directly.




    PN T0 53 12 13                                                            Page 1 of 1
                                                                   TRAV-FCI-000068
                                                       Travelers Doc Mgmt 68 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 70 of
                                      83           CHANGE EFFECTIVE DATE: 11-16-17
                                                      CHANGE ENDORSEMENT NUMBER: 0001




                                                    CHANGE ENDORSEMENT
                                            Named Insured:
                                            FCI CONSTRUCTORS, INC

                           Policy Number:   QT-660-142D8844-TIL-17
                   Policy Effective Date:   10/01/17
                              Issue Date:   12/05/17
                     Additional Premium $   27,452


        INSURING COMPANY:
        TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA
        Effective from 11/16/17 at the time of day the policy becomes effective.
        THIS INSURANCE IS AMENDED AS FOLLOWS:

        AMENDING THE CONSTRUCTION PAK - BUILDERS’ RISK COVERAGE PART DECLARATIONS
        MONTHLY ADJUSTMENT FOR THE PERIOD OF 10/01/17 TO 11/01/17
        TOTAL EARNED PREMIUM:                                              $ 29,952
        LESS REMAINING DEPOSIT:                                            $ 2,500
        TOTAL ADDITIONAL PREMIUM:                                          $ 27,452




        NAME AND ADDRESS OF AGENT OR BROKER:             COUNTERSIGNED BY:
          USI COLORADO LLC (92339)
          PO BOX 7050
          ENGLEWOOD, CO 80155                            Authorized Representative

                                                         DATE:
        IL T0 07 09 87    PAGE   1 OF   1
        OFFICE: DENVER




                                                                         TRAV-FCI-000069
                                                                 Travelers Doc Mgmt 69 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 71 of
                                      83           CHANGE EFFECTIVE DATE: 12-19-17
                                                      CHANGE ENDORSEMENT NUMBER: 0002




                                                    CHANGE ENDORSEMENT
                                            Named Insured:
                                            FCI CONSTRUCTORS, INC

                           Policy Number:   QT-660-142D8844-TIL-17
                   Policy Effective Date:   10/01/17
                              Issue Date:   01/07/18
                     Additional Premium $   29,282


        INSURING COMPANY:
        TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA
        Effective from 12/19/17 at the time of day the policy becomes effective.
        THIS INSURANCE IS AMENDED AS FOLLOWS:

        AMENDING THE CONSTRUCTION PAK - BUILDERS’ RISK COVERAGE PART       DECLARATIONS
        MONTHLY ADJUSTMENT FOR THE PERIOD OF 11/01/17 TO 12/01/17
        TOTAL EARNED PREMIUM:                                              $ 29,282
        LESS REMAINING DEPOSIT:                                            $ -0-
        TOTAL ADDITIONAL PREMIUM:                                          $ 29,282




        NAME AND ADDRESS OF AGENT OR BROKER:             COUNTERSIGNED BY:
          USI COLORADO LLC (92339)
          PO BOX 7050
          ENGLEWOOD, CO 80155                            Authorized Representative

                                                         DATE:
        IL T0 07 09 87    PAGE   1 OF   1
        OFFICE: DENVER




                                                                         TRAV-FCI-000070
                                                                 Travelers Doc Mgmt 70 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 72 of
                                      83           CHANGE EFFECTIVE DATE: 01-18-18
                                                      CHANGE ENDORSEMENT NUMBER: 0003




                                                    CHANGE ENDORSEMENT
                                            Named Insured:
                                            FCI CONSTRUCTORS, INC

                           Policy Number:   QT-660-142D8844-TIL-17
                   Policy Effective Date:   10/01/17
                              Issue Date:   01/31/18
                     Additional Premium $   28,740


        INSURING COMPANY:
        TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA
        Effective from 01/18/18 at the time of day the policy becomes effective.
        THIS INSURANCE IS AMENDED AS FOLLOWS:

        AMENDING THE CONSTRUCTION PAK - BUILDERS’ RISK COVERAGE PART DECLARATIONS
        MONTHLY ADJUSTMENT FOR THE PERIOD OF 12/01/17 TO 01/01/18
        TOTAL EARNED PREMIUM:                                                  $ 28,740
        LESS REMAINING DEPOSIT:                                                $ -0-
        TOTAL ADDITIONAL PREMIUM:                                              $ 28,740




        NAME AND ADDRESS OF AGENT OR BROKER:             COUNTERSIGNED BY:
          USI COLORADO LLC (92339)
          PO BOX 7050
          ENGLEWOOD, CO 80155                            Authorized Representative

                                                         DATE:
        IL T0 07 09 87    PAGE   1 OF   1
        OFFICE: DENVER




                                                                         TRAV-FCI-000071
                                                                 Travelers Doc Mgmt 71 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 73 of
                                      83           CHANGE EFFECTIVE DATE: 02-20-18
                                                      CHANGE ENDORSEMENT NUMBER: 0004




                                                    CHANGE ENDORSEMENT
                                            Named Insured:
                                            FCI CONSTRUCTORS, INC

                           Policy Number:   QT-660-142D8844-TIL-17
                   Policy Effective Date:   10/01/17
                              Issue Date:   03/15/18
                     Additional Premium $   26,784


        INSURING COMPANY:
        TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA
        Effective from 02/20/18 at the time of day the policy becomes effective.
        THIS INSURANCE IS AMENDED AS FOLLOWS:

        AMENDING THE CONSTRUCTION PAK - BUILDERS’ RISK COVERAGE PART DECLARATIONS
        MONTHLY ADJUSTMENT FOR THE PERIOD OF 01/18/18 TO 02/01/18
        TOTAL EARNED PREMIUM:                                             $ 26,784
        LESS REMAINING DEPOSIT:                                           $    -0-
        TOTAL ADDITIONAL PREMIUM:                                         $ 26,784




        NAME AND ADDRESS OF AGENT OR BROKER:             COUNTERSIGNED BY:
          USI COLORADO LLC (92339)
          PO BOX 7050
          ENGLEWOOD, CO 80155                            Authorized Representative

                                                         DATE:
        IL T0 07 09 87    PAGE   1 OF   1
        OFFICE: DENVER




                                                                         TRAV-FCI-000072
                                                                 Travelers Doc Mgmt 72 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 74 of
                                      83           CHANGE EFFECTIVE DATE: 04-18-18
                                                      CHANGE ENDORSEMENT NUMBER: 0005




                                                    CHANGE ENDORSEMENT
                                            Named Insured:
                                            FCI CONSTRUCTORS, INC

                           Policy Number:   QT-660-142D8844-TIL-17
                   Policy Effective Date:   10/01/17
                              Issue Date:   04/18/18
                         Return Premium $   527


        INSURING COMPANY:
        TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA
        Effective from 04/18/18 at the time of day the policy becomes effective.
        THIS INSURANCE IS AMENDED AS FOLLOWS:

        AMENDING THE CONSTRUCTION PAK - BUILDERS’ RISK COVERAGE PART DECLARATIONS
        MONTHLY ADJUSTMENT FOR THE MONTHS OF OCTOBER THROUGH DECEMBER TO DELETE
        PROJECT # 10-16-061; HABITAT FOR HUMANITY




        NAME AND ADDRESS OF AGENT OR BROKER:             COUNTERSIGNED BY:
          USI COLORADO LLC (92339)
          PO BOX 7050
          ENGLEWOOD, CO 80155                            Authorized Representative

                                                         DATE:
        IL T0 07 09 87    PAGE   1 OF   1
        OFFICE: DENVER




                                                                         TRAV-FCI-000073
                                                                 Travelers Doc Mgmt 73 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 75 of
                                      83           CHANGE EFFECTIVE DATE: 04-20-18
                                                      CHANGE ENDORSEMENT NUMBER: 0006




                                                    CHANGE ENDORSEMENT
                                            Named Insured:
                                            FCI CONSTRUCTORS, INC

                           Policy Number:   QT-660-142D8844-TIL-17
                   Policy Effective Date:   10/01/17
                              Issue Date:   04/20/18
                     Additional Premium $   53,591


        INSURING COMPANY:
        TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA
        Effective from 04/20/18 at the time of day the policy becomes effective.
        THIS INSURANCE IS AMENDED AS FOLLOWS:

        AMENDING THE CONSTRUCTION PAK - BUILDERS’ RISK COVERAGE PART DECLARATIONS
        MONTHLY ADJUSTMENT FOR THE PERIOD OF 02/01/18 TO 04/01/18
        TOTAL EARNED PREMIUM:                                             $ 53,591
        LESS REMAINING DEPOSIT:                                           $ -0-
        TOTAL ADDITIONAL PREMIUM:                                         $ 53,591




        NAME AND ADDRESS OF AGENT OR BROKER:             COUNTERSIGNED BY:
          USI COLORADO LLC (92339)
          PO BOX 7050
          ENGLEWOOD, CO 80155                            Authorized Representative

                                                         DATE:
        IL T0 07 09 87    PAGE   1 OF   1
        OFFICE: DENVER




                                                                         TRAV-FCI-000074
                                                                 Travelers Doc Mgmt 74 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 76 of
                                      83           CHANGE EFFECTIVE DATE: 04-20-18
                                                      CHANGE ENDORSEMENT NUMBER: 0007




                                                    CHANGE ENDORSEMENT
                                            Named Insured:
                                            FCI CONSTRUCTORS, INC

                           Policy Number:   QT-660-142D8844-TIL-17
                   Policy Effective Date:   10/01/17
                              Issue Date:   04/20/18
                                Premium $   0


        INSURING COMPANY:
        TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA
        Effective from 04/20/18 at the time of day the policy becomes effective.
        THIS INSURANCE IS AMENDED AS FOLLOWS:

        AMENDING THE CONSTRUCTION PAK - BUILDERS’ RISK COVERAGE PART DECLARATIONS
        JANUARY REPORTING PERIOD DATES ARE CORRECTED TO:
        01/01/18 TO 02/01/2018




        NAME AND ADDRESS OF AGENT OR BROKER:             COUNTERSIGNED BY:
          USI COLORADO LLC (92339)
          PO BOX 7050
          ENGLEWOOD, CO 80155                            Authorized Representative

                                                         DATE:
        IL T0 07 09 87    PAGE   1 OF   1
        OFFICE: DENVER




                                                                         TRAV-FCI-000075
                                                                 Travelers Doc Mgmt 75 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 77 of
                                      83           CHANGE EFFECTIVE DATE: 05-31-18
                                                      CHANGE ENDORSEMENT NUMBER: 0008




                                                    CHANGE ENDORSEMENT
                                            Named Insured:
                                            FCI CONSTRUCTORS, INC

                           Policy Number:   QT-660-142D8844-TIL-17
                   Policy Effective Date:   10/01/17
                              Issue Date:   05/31/18
                     Additional Premium $   24,340


        INSURING COMPANY:
        TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA
        Effective from 05/31/18 at the time of day the policy becomes effective.
        THIS INSURANCE IS AMENDED AS FOLLOWS:

        AMENDING THE CONSTRUCTION PAK - BUILDERS’ RISK COVERAGE PART DECLARATIONS
        MONTHLY ADJUSTMENT FOR THE PERIOD OF 04/01/18 TO 05/01/18
        TOTAL EARNED PREMIUM:                                             $ 24,340
        LESS REMAINING DEPOSIT:                                           $ -0-
        TOTAL ADDITIONAL PREMIUM:                                         $ 24,340




        NAME AND ADDRESS OF AGENT OR BROKER:             COUNTERSIGNED BY:
          USI COLORADO LLC (92339)
          PO BOX 7050
          ENGLEWOOD, CO 80155                            Authorized Representative

                                                         DATE:
        IL T0 07 09 87    PAGE   1 OF   1
        OFFICE: DENVER




                                                                         TRAV-FCI-000076
                                                                 Travelers Doc Mgmt 76 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 78 of
                                      83           CHANGE EFFECTIVE DATE: 06-22-18
                                                      CHANGE ENDORSEMENT NUMBER: 0009




                                                    CHANGE ENDORSEMENT
                                            Named Insured:
                                            FCI CONSTRUCTORS, INC

                           Policy Number:   QT-660-142D8844-TIL-17
                   Policy Effective Date:   10/01/17
                              Issue Date:   06/23/18
                     Additional Premium $   26,305


        INSURING COMPANY:
        TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA
        Effective from 06/22/18 at the time of day the policy becomes effective.
        THIS INSURANCE IS AMENDED AS FOLLOWS:

        AMENDING THE CONSTRUCTION PAK - BUILDERS’ RISK COVERAGE PART DECLARATIONS
        MONTHLY ADJUSTMENT FOR THE PERIOD OF 05/01/18 TO 06/01/18
        TOTAL EARNED PREMIUM:                                            $ 26,305
        LESS REMAINING DEPOSIT:                                          $ -0-
        TOTAL ADDITIONAL PREMIUM:                                        $ 26,305




        NAME AND ADDRESS OF AGENT OR BROKER:             COUNTERSIGNED BY:
          USI COLORADO LLC (92339)
          PO BOX 7050
          ENGLEWOOD, CO 80155                            Authorized Representative

                                                         DATE:
        IL T0 07 09 87    PAGE   1 OF   1
        OFFICE: DENVER




                                                                         TRAV-FCI-000077
                                                                 Travelers Doc Mgmt 77 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 79 of
                                      83           CHANGE EFFECTIVE DATE: 06-01-18
                                                      CHANGE ENDORSEMENT NUMBER: 0011




                                                    CHANGE ENDORSEMENT
                                            Named Insured:
                                            FCI CONSTRUCTORS, INC

                           Policy Number:   QT-660-142D8844-TIL-17
                   Policy Effective Date:   10/01/17
                              Issue Date:   07/17/18
                     Additional Premium $   25,915


        INSURING COMPANY:
        TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA
        Effective from 06/01/18 at the time of day the policy becomes effective.
        THIS INSURANCE IS AMENDED AS FOLLOWS:
        AMENDING THE CONSTRUCTION PAK - BUILDERS’ RISK COVERAGE PART DECLARATIONS
        MONTHLY ADJUSTMENT FOR THE PERIOD OF 05/01/2018 TO 06/01/2018
        TOTAL EARNED PREMIUM:                                              $ 25,915
        LESS REMAINING DEPOSIT:                                            $ -0-
        TOTAL ADDITIONAL PREMIUM:                                          $ 25,915




        NAME AND ADDRESS OF AGENT OR BROKER:             COUNTERSIGNED BY:
          USI COLORADO LLC (92339)
          PO BOX 7050
          ENGLEWOOD, CO 80155                            Authorized Representative

                                                         DATE:
        IL T0 07 09 87    PAGE   1 OF   1
        OFFICE: DENVER




                                                                         TRAV-FCI-000078
                                                                 Travelers Doc Mgmt 78 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 80 of
                                      83           CHANGE EFFECTIVE DATE: 07-01-18
                                                      CHANGE ENDORSEMENT NUMBER: 0012




                                                    CHANGE ENDORSEMENT
                                            Named Insured:
                                            FCI CONSTRUCTORS, INC

                           Policy Number:   QT-660-142D8844-TIL-17
                   Policy Effective Date:   10/01/17
                              Issue Date:   08/16/18
                     Additional Premium $   25,312


        INSURING COMPANY:
        TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA
        Effective from 07/01/18 at the time of day the policy becomes effective.
        THIS INSURANCE IS AMENDED AS FOLLOWS:
        AMENDING THE CONSTRUCTION PAK - BUILDERS’ RISK COVERAGE PART DECLARATIONS
        MONTHLY ADJUSTMENT FOR THE PERIOD OF 06/01/2018 TO 07/01/2018
        TOTAL EARNED PREMIUM:                                              $ 25,312
        LESS REMAINING DEPOSIT:                                            EXHAUSTED
        TOTAL ADDITIONAL PREMIUM:                                          $ 25,312




        NAME AND ADDRESS OF AGENT OR BROKER:             COUNTERSIGNED BY:
          USI COLORADO LLC (92339)
          PO BOX 7050
          ENGLEWOOD, CO 80155                            Authorized Representative

                                                         DATE:
        IL T0 07 09 87    PAGE   1 OF   1
        OFFICE: DENVER




                                                                         TRAV-FCI-000079
                                                                 Travelers Doc Mgmt 79 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 81 of
                                      83           CHANGE EFFECTIVE DATE: 08-01-18
                                                      CHANGE ENDORSEMENT NUMBER: 0013




                                                    CHANGE ENDORSEMENT
                                            Named Insured:
                                            FCI CONSTRUCTORS, INC

                           Policy Number:   QT-660-142D8844-TIL-17
                   Policy Effective Date:   10/01/17
                              Issue Date:   08/29/18
                     Additional Premium $   26,145


        INSURING COMPANY:
        TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA
        Effective from 08/01/18 at the time of day the policy becomes effective.
        THIS INSURANCE IS AMENDED AS FOLLOWS:
        AMENDING THE CONSTRUCTION PAK - BUILDERS’ RISK COVERAGE PART DECLARATIONS
        MONTHLY ADJUSTMENT FOR THE PERIOD OF 07/01/2018 TO 08/01/2018
        TOTAL EARNED PREMIUM:                                              $ 26,145
        LESS REMAINING DEPOSIT:                                            EXHAUSTED
        TOTAL ADDITIONAL PREMIUM:                                          $ 26,145




        NAME AND ADDRESS OF AGENT OR BROKER:             COUNTERSIGNED BY:
          USI COLORADO LLC (92339)
          PO BOX 7050
          ENGLEWOOD, CO 80155                            Authorized Representative

                                                         DATE:
        IL T0 07 09 87    PAGE   1 OF   1
        OFFICE: DENVER




                                                                         TRAV-FCI-000080
                                                                 Travelers Doc Mgmt 80 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 82 of
                                      83           CHANGE EFFECTIVE DATE: 09-01-18
                                                      CHANGE ENDORSEMENT NUMBER: 0014




                                                    CHANGE ENDORSEMENT
                                            Named Insured:
                                            FCI CONSTRUCTORS, INC

                           Policy Number:   QT-660-142D8844-TIL-17
                   Policy Effective Date:   10/01/17
                              Issue Date:   10/16/18
                     Additional Premium $   25,259


        INSURING COMPANY:
        TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA
        Effective from 09/01/18 at the time of day the policy becomes effective.
        THIS INSURANCE IS AMENDED AS FOLLOWS:
        AMENDING THE CONSTRUCTION PAK - BUILDERS’ RISK COVERAGE PART DECLARATIONS
        MONTHLY ADJUSTMENT FOR THE PERIOD OF 08/01/2018 TO 09/01/2018
        TOTAL EARNED PREMIUM:                                              $ 25,259
        LESS REMAINING DEPOSIT:                                            EXHAUSTED
        TOTAL ADDITIONAL PREMIUM:                                          $ 25,259




        NAME AND ADDRESS OF AGENT OR BROKER:             COUNTERSIGNED BY:
          USI COLORADO LLC (92339)
          PO BOX 7050
          ENGLEWOOD, CO 80155                            Authorized Representative

                                                         DATE:
        IL T0 07 09 87    PAGE   1 OF   1
        OFFICE: DENVER




                                                                         TRAV-FCI-000081
                                                                 Travelers Doc Mgmt 81 of 82
Case 1:19-cv-03295-WJM-SKC Document 36-1 Filed 03/24/20 USDC Colorado Page 83 of
                                      83           CHANGE EFFECTIVE DATE: 09-30-18
                                                      CHANGE ENDORSEMENT NUMBER: 0015




                                                    CHANGE ENDORSEMENT
                                            Named Insured:
                                            FCI CONSTRUCTORS, INC

                           Policy Number:   QT-660-142D8844-TIL-17
                   Policy Effective Date:   10/01/17
                              Issue Date:   10/16/18
                     Additional Premium $   23,091


        INSURING COMPANY:
        TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA
        Effective from 09/30/18 at the time of day the policy becomes effective.
        THIS INSURANCE IS AMENDED AS FOLLOWS:
        AMENDING THE CONSTRUCTION PAK - BUILDERS’ RISK COVERAGE PART DECLARATIONS
        MONTHLY ADJUSTMENT FOR THE PERIOD OF 09/01/2018 TO 10/01/2018
        TOTAL EARNED PREMIUM:                                              $ 23,091
        LESS REMAINING DEPOSIT:                                            EXHAUSTED
        TOTAL ADDITIONAL PREMIUM:                                          $ 23,091




        NAME AND ADDRESS OF AGENT OR BROKER:             COUNTERSIGNED BY:
          USI COLORADO LLC (92339)
          PO BOX 7050
          ENGLEWOOD, CO 80155                            Authorized Representative

                                                         DATE:
        IL T0 07 09 87    PAGE   1 OF   1
        OFFICE: DENVER




                                                                         TRAV-FCI-000082
                                                                 Travelers Doc Mgmt 82 of 82
